

Exhibit 10.13
AMENDED AND RESTATED INTERCREDITOR AGREEMENT
This AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this "Agreement"), dated as
of June 9, 2011, among COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A.,
"RABOBANK NEDERLAND", NEW YORK BRANCH (as assignee of JPMorgan Chase Bank,
N.A.), as Administrative Agent (in such capacity, with its successors and
assigns, and as more specifically defined below, the "ABL Representative") for
the ABL Secured Parties (as defined below), U.S. BANK NATIONAL ASSOCIATION,
("U.S. Bank"), as collateral agent (in such capacity, with its successors and
assigns, and as more specifically defined below, the "Term Debt Representative")
for the Term Debt Secured Parties (as defined below), SMITHFIELD RECEIVABLES
FUNDING LLC (the "Receivables Buyer"), COÖPERATIEVE CENTRALE
RAIFFEISEN–BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH, as
Administrative Agent (in such capacity, with its successors and assigns, and as
more specifically defined below, the "Receivables Agent") under the Credit and
Security Agreement (as defined below) and each of the Loan Parties (as defined
below) party hereto.
RECITALS:
Smithfield Foods, Inc., a Virginia corporation ("Borrower"), certain of the
Borrower's subsidiaries as guarantors, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New York Branch and certain
financial institutions are parties to the Term Loan Agreement dated as July 2,
2009 (as amended by that certain First Amendment to Term Loan Agreement dated
the date hereof, the "First Amendment" and such Term Loan Agreement as amended
by the First Amendment, herein the "Existing Term Loan Agreement"), pursuant to
which such financial institutions and other entities have made term loans to
Borrower, and such term loans are guaranteed by the subsidiaries named therein
(the "Prior Loan Parties").
Borrower, U.S. Bank, as trustee, the Prior Loan Parties and certain other
parties are party to the Indenture dated as July 2, 2009 (the "Existing Senior
Secured Notes Agreement"), pursuant to which Borrower has issued senior secured
notes.
Borrower, the Prior Loan Parties, JPMorgan Chase Bank, N.A., as administrative
agent, and certain financial institutions entered into that certain Amended and
Restated Credit Agreement dated as of July 2, 2009 (as amended, the "Prior ABL
Agreement"), pursuant to which such financial institutions and other entities
made revolving loans and extended other financial accommodations to Borrower.
The Prior Loan Parties, the Term Debt Representative and JPMorgan Chase Bank,
N.A., as the "ABL Representative" thereunder entered into that certain
Intercreditor Agreement dated as of July 2, 2009 (the "Prior Intercreditor
Agreement").
Since the execution of the Prior Intercreditor Agreement, the following
transactions involving the subsidiaries who were included in the Prior Loan
Parties have occurred:
(i)    Each of Gwaltney Transportation Co., Inc., LPC Transport, Inc. and
Valleydale Transportation Company, Inc. has merged with and into Smithfield
Transportation Co., Inc. and Smithfield Transportation Co., Inc. is the
successor in interest by merger to such parties;



--------------------------------------------------------------------------------



(ii)    Each of Farmland Distribution Inc. and North Side Foods Corp. has merged
with and into Farmland Foods, Inc. and Farmland Foods, Inc. is the successor in
interest by merger to such parties; and
(iii)    Each of Patrick Cudahy Incorporated, PC Express, Inc. and 814 Americas,
Inc. has merged with and into Patrick Cudahy, LLC and Patrick Cudahy, LLC is the
successor in interest by merger to such parties.
As a result of the foregoing, Gwaltney Transportation Co., Inc., LPC Transport,
Inc., Valleydale Transportation Company, Inc., Farmland Distribution Inc., North
Side Foods Corp., Patrick Cudahy Incorporated, PC Express, Inc. and 814
Americas, Inc. are no longer party to the Existing Term Loan Agreement, the
Existing Senior Secured Notes Agreement, the Prior ABL Agreement and the Prior
Intercreditor Agreement and no longer "Loan Parties" under the Prior
Intercreditor Agreement.
Prior to the date hereof, Patrick Cudahy, LLC has been joined as subsidiary
guarantor under the Existing Term Loan Agreement, the Existing Senior Secured
Notes Agreement, the Prior ABL Agreement (as defined below) and has been joined
as a "Loan Party" under the Prior Intercreditor Agreement pursuant to the terms
of a Joinder Agreement executed pursuant thereto.
Premium Pet Health, LLC and Smithfield Global Products Inc. have each been
joined as subsidiary guarantors under the Existing Term Loan Agreement (pursuant
to the First Amendment), the Existing Senior Secured Notes Agreement, the
Existing ABL Agreement (as defined below) and are each being joined as a "Loan
Parties" hereunder pursuant to the terms hereof.
JPMorgan Chase Bank, N.A. has resigned, effective as of the date hereof, as the
administrative agent under the Prior ABL Agreement and has assigned all of its
right, title and interest as the "Administrative Agent" under the Prior ABL
Agreement, the Prior Intercreditor Agreement and the other ABL Documents to
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New
York Branch ("Rabobank Nederland") as administrative agent in connection with
the execution of that certain Second Amended and Restated Credit Agreement dated
the date hereof among Rabobank Nederland, as administrative agent, the Loan
Parties, and the financial institutions party thereto (the "Existing ABL
Agreement") which amends and restates the Prior ABL Agreement in its entirety.
The Loan Parties have granted to the ABL Representative security interests and
liens in the Collateral (as defined below) as security for payment and
performance of the ABL Obligations.
The Loan Parties have granted to the Term Debt Representative security interests
and liens in the Collateral as security for payment and performance of the Term
Debt Obligations (as defined below).
The Originators (as defined below) are entering into that certain Receivables
Sale Agreement dated the date hereof (the "Existing Receivables Sale Agreement")
among Borrower, the Originators, the Receivables Buyer and SFFC, Inc. pursuant
to which the following transactions will occur which are intended to be true
sales and not secured loans: (a) on the commencement date defined therein, the
Originators will transfer or otherwise convey to Borrower certain of their then
outstanding Receivables (as defined below) and the related Receivables Assets
(as defined below), (b) the Receivables and Receivables Assets transferred or
conveyed to Borrower will be contributed by the Borrower, though one or more
direct and indirect subsidiaries, to the capital of the Receivables Buyer,
(c) on the commencement date defined therein certain of the Receivables and
Receivables Assets of the Originators will be sold to the Receivables Buyer, and



--------------------------------------------------------------------------------



(d) all of the Receivables and Receivables Assets of the Originators will
thereafter be, on a continuous basis, sold to the Receivables Buyer (the
transactions described in clauses (a) through (d) above, the "Receivables
Transactions").
The Receivables Buyer has entered into that certain Credit and Security
Agreement dated as of June 9, 2011, as amended, restated and/or otherwise
modified from time to time in accordance with the terms thereof, among the
Receivable Buyer, Borrower, each of the lenders and co-agents from time to time
party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
"Rabobank Nederland", New York Branch, as administrative agent and letter of
credit issuer thereunder (the "Existing Credit and Security Agreement") pursuant
to which the lenders party thereto have committed to make advances thereunder to
the Receivables Buyer from time to time the proceeds of which will be used,
among other purposes, to acquire the Receivables and Receivables Assets from the
Originators and the Receivables Buyer has granted Liens on the Receivables and
Receivables Assets so acquired solely to the Receivables Agent for the benefit
of the Receivables Secured Parties.
The ABL Representative, the Term Debt Representative, the Receivables Buyer, the
Receivables Agent and the Loan Parties desire to amend and restate the Prior
Intercreditor Agreement pursuant to the terms hereof to, among other things:
(a) confirm that Rabobank Nederland is the ABL Representative as a result of the
assignment from JPMorgan Chase Bank, N.A., (b) confirm that the Existing ABL
Agreement is the ABL Agreement, (c) add the Receivables Buyer, the Receivables
Agent, Premium Pet Health, LLC and Smithfield Global Products Inc. as parties
hereto and (d) clarify the rights of the Secured Parties (as defined below) with
respect to the Receivables Assets being (i) transferred and sold by the
Originators or (ii) contributed to the Receivables Buyer pursuant to the
Receivables Sale Agreement.
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
SECTION 1.Definitions; Rules of Construction.
1.1    UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Records, Securities Account and Supporting
Obligations.
1.2    Defined Terms. The following terms, as used herein, have the following
meanings:
"ABL Agreement" means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has at any time been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the Existing ABL Agreement (regardless of whether such
replacement, refunding or refinancing (i) is a "working capital" facility,
asset-based facility, revolving loan facility, term loan facility or otherwise
or (ii) was entered into after the ABL Obligations Payment Date), any Additional
ABL Agreement or any other agreement or instrument referred to in this clause
(c) (a "Replacement ABL Agreement" unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Agreement hereunder).
Any reference to the ABL Agreement



--------------------------------------------------------------------------------



hereunder shall be deemed a reference to any ABL Agreement then extant.
"ABL Creditors" means, collectively, the "Lenders" and the "Secured Parties",
each as defined in the ABL Agreement.
"ABL DIP Financing" has the meaning set forth in Section 5.2(a).
"ABL Documents" means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other "Loan Document" as defined in the ABL Agreement.
"ABL Guarantee" means any guarantee by any Loan Party of any or all of the ABL
Obligations.
"ABL Lien" means any Lien created by the ABL Security Documents.
"ABL Obligations" means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made
pursuant to the ABL Agreement or any ABL DIP Financing by the ABL Secured
Parties, (b) all reimbursement obligations (if any) and interest thereon
(including without limitation any Post-Petition Interest) with respect to any
letter of credit or similar instruments issued pursuant to the ABL Agreement,
(c) all Swap Obligations, (d) all Banking Services Obligations and (e) all
guarantee obligations, indemnities, fees, expenses and other amounts payable
from time to time pursuant to the ABL Documents, in each case whether or not
allowed or allowable in an Insolvency Proceeding. To the extent any payment with
respect to any ABL Obligation (whether by or on behalf of any Loan Party, as
Proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Term Debt Secured Party,
Receivables Secured Party, receiver or similar Person, then the obligation or
part thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the ABL Secured Parties, the Term
Debt Secured Parties and the Receivables Secured Parties, be deemed to be
reinstated and outstanding as if such payment had not occurred.
"ABL Obligations Payment Date" means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full (or cash collateralized or defeased
in accordance with the terms of the ABL Documents), (b) all commitments to
extend credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit or similar instruments issued under the ABL
Documents (other than such as have been cash collateralized or defeased in
accordance with the terms of the ABL Documents), (d) so long as the Term Debt
Obligations Payment Date shall not have occurred, the ABL Representative has
delivered a written notice to the Term Debt Representative stating that the
events described in clauses (a), (b) and (c) have occurred to the satisfaction
of the ABL Secured Parties and (e) so long as the Receivables Obligations
Payment Date shall not have occurred, the ABL Representative has delivered a
written notice to the Receivables Representative stating that the events
described in clauses (a), (b) and (c) have occurred to the satisfaction of the
ABL Secured Parties.
"ABL Priority Collateral" means all Collateral consisting of the following:
(1)    all Accounts including or in addition, the proceeds received by or owing
to an Originator for the sale of any Receivables Assets to the Receivables Buyer
and any Originator's other rights, claims, General Intangibles and Supporting
Obligations arising under or in connection



--------------------------------------------------------------------------------



with the sale of any Receivables Assets; provided that the ABL Priority
Collateral shall not include any Receivables Priority Collateral;
(2)    all Inventory;
(3)    all Capital Stock, including all the Capital Stock issued by the
Receivables Buyer;
(4)    all Intellectual Property;
(5)    all Deposit Accounts (other than the Non-ABL Collateral Account and the
Receivables Collection Accounts);
(6)    all cash and cash equivalents (except to the extent held or required to
be held in the Non-ABL Collateral Account and the Receivables Collection
Accounts);
(7)    all intercompany notes, including the Subordinated Notes payable by the
Receivables Buyer and delivered under the terms of the Receivables Sale
Agreement;
(8)    to the extent evidencing or governing any of the items referred to in the
preceding clauses (1), (2), (3), (4), (5), (6) and (7) all Chattel Paper,
Documents, Instruments, General Intangibles and Securities Accounts related
thereto; provided that to the extent any of the foregoing also relates to Term
Debt Priority Collateral or Receivables Priority Collateral only that portion
related to the items referred to in the preceding clauses (1), (2), (3), (4),
(5), (6) and (7) shall be included in the ABL Priority Collateral;
(9)    all books and records relating to the foregoing (including without
limitation all books, databases, customer lists and records, whether tangible or
electronic which contain any information relating to any of the foregoing); and
(10)    all Proceeds of and Supporting Obligations, including, without
limitation, Letter of Credit Rights, with respect to any of the foregoing and
all collateral security and guarantees given by any Person with respect to any
of the foregoing.
"ABL Representative" has the meaning set forth in the introductory paragraph
hereof. In the case of any Replacement ABL Agreement, the ABL Representative
shall be the Person identified as such in such Agreement.
"ABL Secured Parties" means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.
"ABL Security Documents" means the "Collateral Documents" as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as "ABL Security Documents" for purposes of this Agreement.
"Access Period" means, with respect to each parcel or item of Term Debt Priority
Collateral, the period, following the commencement of any Enforcement Action,
which begins on the earlier of (a) the day



--------------------------------------------------------------------------------



on which a Representative provides the Term Debt Representative with the notice
of its election to request access to such parcel or item of Term Debt Priority
Collateral pursuant to Section 3.4(d) and (b) the fifth Business Day after the
Term Debt Representative provides the applicable Representative with notice that
the Term Debt Representative (or its agent) has obtained possession or control
of such parcel or item of Term Debt Priority Collateral and ends on the earliest
of (i) the day which is 180 days after the date (the "Initial Access Date") on
which the applicable Representative initially obtains the ability to take
physical possession of, remove or otherwise control physical access to, or
actually uses, such parcel or item of Term Debt Priority Collateral plus such
number of days, if any, after the Initial Access Date that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to its associated Senior Collateral, (ii) the date on which all or substantially
all of its Senior Collateral associated with such parcel or item of Term Debt
Priority Collateral is sold, collected or liquidated, (iii) the such
Representative's Senior Obligations Payment Date and (iv) the date on which the
default which resulted in such Enforcement Action has been cured or waived in
writing.
"Additional ABL Agreement" means any agreement for the incurrence of additional
indebtedness that is permitted to be secured by the ABL Priority Collateral
pursuant to the Loan Documents and any agreement approved for designation as
such by the Representatives.
"Additional Credit and Security Agreement" means any agreement for the
incurrence of additional indebtedness by the Receivable Buyer secured by the
Receivables Assets and any agreement approved for designation as such by the
Representatives.
"Additional Debt" has the meaning set forth in Section 11.5(b).
"Additional Receivables Agreement" means any agreement providing for the
purchase of Receivables that is permitted to be secured by the Receivables
Priority Collateral pursuant to the Loan Documents and any agreement approved
for designation as such by the Representatives.
"Additional Senior Secured Notes Agreement" means any agreement for the issuance
of senior secured notes that is permitted by Sections 6.01(b), 6.01(f) (to the
extent that such issuance is to refinance debt incurred pursuant to Section
6.01(b) (or to subsequently refinance any such Section 6.01(b) refinanced debt))
or 6.01(q) of the Existing ABL Agreement (and any equivalent section of another
ABL Agreement), Sections 6.08 and 6.13 of the Existing Term Loan Agreement (and
any equivalent section of another Term Loan Agreement) and Sections 2.1 and 3.3
of the Existing Senior Secured Notes Agreement (and any equivalent section of
another Senior Secured Notes Agreement), the Receivables Sale Agreement and any
agreement approved for designation as such by the Representatives.
"Additional Term Loan Agreement" means any agreement for the incurrence of
incremental term loans that is permitted by the Loan Documents and any agreement
approved for designation as such by the Representatives.
"Banking Services Obligations" means, with respect to any Loan Party, any
obligations of such Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), owed to any
ABL Secured Party (or any of its affiliates) in respect of the following bank
services: (a) credit cards for commercial customers (including, without
limitation, "commercial credit cards" and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement,



--------------------------------------------------------------------------------



automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.
"Borrower" has the meaning set forth in the Recitals to this Agreement.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
"Collateral" means, collectively, all property upon which a Lien is granted
pursuant to the Security Documents.
"Comparable Security Document" means, in relation to any Senior Collateral
subject to any Senior ABL/Term Security Document, that Junior Security Document
that creates a security interest in the same Senior Collateral, granted by the
same Loan Party, as applicable.
"Copyrights" means, with respect to any Person, all of such Person's right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
"Credit and Security Agreement" means the collective reference to (a) the
Existing Credit and Security Agreement, (b) any Additional Credit and Security
Agreement and (c) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has at any time been incurred to extend, replace, refinance or refund in whole
or in part the indebtedness and other obligations outstanding under the Existing
Credit and Security Agreement (regardless of whether such replacement, refunding
or refinancing (i) is a "working capital" facility, asset-based facility,
revolving loan facility, term loan facility or otherwise or (ii) was entered
into after the Receivables Obligations Payment Date), any Additional Credit and
Security Agreement or any other agreement or instrument referred to in this
clause (c) (a "Replacement Credit and Security Agreement" unless such agreement
or instrument expressly provides that it is not intended to be and is not a
Credit and Security Agreement hereunder). Any reference to the Credit and
Security Agreement hereunder shall be deemed a reference to any Credit and
Security Agreement then extant.
"Enforcement Action" means, with respect to any Obligations, the exercise of any
rights and remedies with respect to any Collateral securing such Obligations or
the commencement or prosecution of enforcement of any of the rights and remedies
under the applicable Loan Documents, Receivables Sale Agreement or the Credit
and Security Agreement or applicable law, including without limitation the
exercise of any rights of



--------------------------------------------------------------------------------



set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code.
"Existing ABL Agreement" has the meaning set forth in the Recitals to this
Agreement.
"Existing Credit and Security Agreement" has the meaning set forth in the
Recitals to this Agreement.
"Existing Receivables Sale Agreement" has the meaning set forth in the Recitals
to this Agreement.
"Existing Senior Secured Notes Agreement" has the meaning set forth in the
Recitals to this Agreement.
"Existing Term Loan Agreement" has the meaning set forth in the Recitals to this
Agreement.
"First Amendment" has the meaning set forth in the Recitals to this Agreement.
"Insolvency Proceeding" means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
"Intellectual Property" means, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Patents, the Trademarks and the
Licenses, and all rights to sue at law or in equity for any Infringement
thereof, including the right to receive all proceeds and damages therefrom.
"Junior Documents" shall mean, collectively, with respect to any Junior
Obligations, any provision pertaining to such Junior Obligation in any Loan
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Junior Obligation.
"Junior Liens" shall mean (a) with respect to any ABL Priority Collateral, all
Liens securing the Term Debt Obligations, (b) with respect to any Term Debt
Priority Collateral, all Liens securing the ABL Obligations; and (c) with
respect to any Receivables Priority Collateral, all Liens securing the Term Debt
Obligations and the ABL Obligations; provided that, as between the ABL
Representative and the Term Debt Representative only, all Liens securing the
Term Debt Obligations in the Receivables Priority Collateral shall be "Junior
Liens" with respect to the Liens securing the ABL Obligations in the Receivables
Priority Collateral until the ABL Obligations Payment Date.
"Junior Obligations" shall mean (a) with respect to any ABL Priority Collateral,
all Term Debt Obligations, (b) with respect to any Term Debt Priority
Collateral, all ABL Obligations, and (c) with respect to any Receivables
Obligations, all Term Debt Obligations and ABL Obligations; provided that, as
between the Term Debt Secured Parties and the ABL Secured Parties only, with
respect to the Receivables Priority Collateral, all Term Debt Obligations shall
also be "Junior Obligations" with respect to the ABL Obligations until the ABL
Obligations Payment Date.



--------------------------------------------------------------------------------



"Junior Representative" shall mean (a) with respect to any ABL Obligations or
any ABL Priority Collateral, the Term Debt Representative, (b) with respect to
any Term Debt Obligations or any Term Debt Priority Collateral, the ABL
Representative and (c) with respect to any Receivables Obligations or any
Receivables Priority Collateral, the ABL Representative until the ABL
Obligations Payment Date and then the Term Debt Representative.
"Junior Secured Parties" shall mean (a) with respect to the ABL Priority
Collateral, all Term Debt Secured Parties, (b) with respect to the Term Debt
Priority Collateral, all ABL Secured Parties, and (c) with respect to the
Receivables Priority Collateral, all Term Debt Secured Parties and ABL Secured
Parties; provided that with respect to the Receivables Priority Collateral, all
the Term Debt Secured Parties shall be "Junior Secured Parties" in relation to
the ABL Secured Parties until ABL Obligations Payment Date.
"Junior Security Documents" shall mean with respect to any Junior Secured Party,
the Security Documents that secure the Junior Obligations.
"Licenses" means, with respect to any Person, all of such Person's right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
"Lien Priority" means with respect to any Lien of any Representative in the
Collateral, the order of priority of such Lien specified in Section 2.1.
"Loan Documents" shall mean, collectively, the ABL Documents and the Term Debt
Documents.
"Loan Party" means Borrower and each direct or indirect affiliate or shareholder
(or equivalent) of Borrower or any of its affiliates that is now or hereafter
becomes a party to any Loan Document, but shall expressly exclude the
Receivables Buyer. All references in this Agreement to any Loan Party shall
include such Loan Party as a debtor-in-possession and any receiver or trustee
for such Loan Party in any Insolvency Proceeding.
"Non-ABL Collateral Account" means the "Non-ABL Collateral Account" as defined
in the Senior Secured Notes Security Documents.
"Obligations" means the ABL Obligations, the Term Debt Obligations and the
Receivables Obligations.
"Originators" means Farmland Foods, Inc. a Delaware corporation, The Smithfield
Packing Company, Inc., a Delaware corporation, Smithfield Global Products, Inc.,
a Delaware corporation, John



--------------------------------------------------------------------------------



Morrell & Co., a Delaware corporation, Armour-Eckrich Meats LLC, a Delaware
limited liability company, Premium Pet Health, LLC, a Delaware limited liability
company, Patrick Cudahy, LLC, a Delaware limited liability company, and any
other subsidiary of Borrower which becomes an "Originator" pursuant to the terms
of the Receivables Sale Agreement.
"Patents" means with respect to any Person, all of such Person's right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.
"Person" means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.
"Post-Petition Interest" means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.
"Prior ABL Agreement" has the meaning set forth in the Recitals to this
Agreement.
"Prior Intercreditor Agreement" has the meaning set forth in the Recitals to
this Agreement.
"Prior Loan Parties" has the meaning set forth in the Recitals to this
Agreement.
"Prior Term Loan Agreement" has the meaning set forth in the Recitals to this
Agreement.
"Priority Collateral" means the ABL Priority Collateral, the Term Debt Priority
Collateral or the Receivables Priority Collateral.
"Proceeds" means (a) all "proceeds," as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily, including, without limitation, all
proceeds of any insurance policy covering the Collateral.
"Rabobank Nederland" has the meaning set forth in the Recitals to this
Agreement.
"Real Property" means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
"Receivable" means all indebtedness and other obligations owed to an Originator
(at the times it arises, and before giving effect to any transfer or conveyance
under the Receivables Sale Agreement) (including any indebtedness, obligation or
interest constituting an Account, Chattel Paper, Instrument or



--------------------------------------------------------------------------------



General Intangible) arising in connection with the sale of goods or the
rendering of services by such Originator and further includes, without
limitation, the obligation of an account debtor to pay any finance charge,
interest, late payment charges or similar charges with respect thereto;
provided, however, that the term "Receivable" shall exclude any indebtedness or
other obligations owed to an Originator by an affiliate of an Originator that is
100% owned, directly or indirectly, by an Originator or the Receivables Buyer.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or such
Originator treats such indebtedness, rights or obligations as a separate payment
obligation.
"Receivables Assets" means all Receivables contributed to or purchased by the
Receivables Buyer under the Receivables Sale Agreement and all of the following
relating thereto: all Receivables Related Security and all Receivables
Collections.
"Receivables Agent" has the meaning set forth in the introductory paragraph to
this Agreement.
"Receivables Buyer" has the meaning set forth in the introductory paragraph to
this Agreement.
"Receivables Collection Account" means each concentration account, depository
account, Receivables Lock-Box account or similar account in which any
Receivables Collections are collected or deposited.
"Receivables Collections" means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all finance, interest, late payment charges or similar
charges or other related amounts accruing in respect thereof and all cash
proceeds of Receivables Related Security with respect to such Receivable;
provided, however, that the term "Receivables Collections" shall not include (a)
any payment made for the account of Borrower (in its capacity as servicer), a
third-party service provider or sub-contractor whose services were not included
in the amount invoiced for the applicable Receivable nor (b) any proceeds
received by or owing to an Originator for the sale of any Receivables Assets to
the Receivables Buyer.
"Receivables Contract" means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.
"Receivables Document" means the Receivables Sale Agreement and the
documentation executed and delivered in connection therewith.
"Receivables Lien" means any and all Liens created by the Receivables Documents.
"Receivables Lock-Box" means each locked postal box with respect to which a bank
has executed an agreement whereby such bank has been granted exclusive access
for the purpose of retrieving and processing payments made on the Receivables.
"Receivables Obligations" means, to the extent that amounts advanced under the
Receivables Sale Agreement are deemed to be loans: (a)  all principal of and
interest (including without limitation any Post-



--------------------------------------------------------------------------------



Petition Interest) and premium (if any) on all amounts advanced under the
Receivables Sale Agreement to purchase Receivables thereunder, (b) all
reimbursement obligations (if any) and interest thereon (including without
limitation any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the Receivables Sale Agreement, (c) all
other amounts owing by Borrower and the Originators under Receivables Sale
Agreement and (d) all guarantees, performance undertakings, finance charges,
indemnities, fees, expenses and other amounts payable from time to time pursuant
to any of the foregoing, in each case whether or not allowed or allowable in an
Insolvency Proceeding. To the extent any payment with respect to any Receivables
Obligation (whether by or on behalf of any Loan Party, as Proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any other Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the Secured
Parties, be deemed to be reinstated and outstanding as if such payment had not
occurred.
"Receivables Obligations Payment Date" means the first date on which (a) the
Receivables Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full (or cash collateralized
or defeased in accordance with the terms of the Receivables Documents), (b) any
commitment of the Receivables Buyer to purchase Receivables under the
Receivables Sale Agreement has been terminated, (c) there are no outstanding
letters of credit or similar instruments issued under the Receivables Documents
or the Credit and Security Agreement (other than such as have been cash
collateralized or defeased in accordance with the terms of the Receivables
Documents and the Credit and Security Agreement), (d) so long as the ABL
Obligations Payment Date shall not have occurred, the Receivables Representative
has delivered a written notice to the ABL Representative stating that the events
described in clauses (a), (b) and (c) have occurred to the satisfaction of the
Receivables Representative, and (e) so long as the Term Debt Obligations Payment
Date shall not have occurred, the Receivables Representative has delivered a
written notice to the Term Debt Representative stating that the events described
in clauses (a), (b) and (c) have occurred to the satisfaction of the Receivables
Representative.
"Receivables Priority Collateral" has the meaning set forth in Section 6.1(c).
"Receivables Records" means, with respect to any Receivable, all Receivables
Contracts and other documents, books, records and other information (including,
without limitation, computer programs, tapes, disks, punch cards, data
processing software and related property and rights) relating to such
Receivable, any Receivables Related Security therefor and the Persons obligated
to make payments pursuant to such Receivables Contracts.
"Receivables Related Security" means, with respect to any Receivable:
(a)    all of the applicable Originator's interest in the Inventory and Goods
(including returned or repossessed Inventory or Goods), if any, the sale,
financing or lease of which by such Originator gave rise to such Receivable, and
all insurance contracts with respect thereto,
(b)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Receivables Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,



--------------------------------------------------------------------------------



(c)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Receivables Contract related
to such Receivable or otherwise,
(d)    all service contracts and other contracts and agreements associated with
such Receivable,
(e)    all Receivables Records related to such Receivable,
(f)    all of the applicable Originator's right, title and interest in each
Receivables Lock-Box and each Receivables Collection Account, and
(g)    all proceeds of any of the foregoing.
"Receivables Representative" means the Receivables Agent; provided that once all
the obligations and indebtedness outstanding under the Credit and Security
Agreement have been paid and satisfied in full, all letters of credit issued
thereunder terminated and all commitments to extend credit thereunder have been
terminated, the Receivables Representative shall be the Receivables Buyer.
"Receivables Sale Agreement" means the collective reference to (a) the Existing
Receivables Sale Agreement and (b) any other similar receivables purchase
agreement that has at any time been entered into to extend, replace, or
substitute the Existing Receivables Sale Agreement (regardless of whether such
replacement, refunding or refinancing (i) is a "working capital" facility,
asset-based facility, revolving loan facility, term loan facility or otherwise
or (ii) was entered into after the Receivables Obligations Payment Date), any
Additional Receivables Agreement or any other agreement or instrument referred
to in this clause (c) (a "Replacement Receivables Agreement" unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Receivables Sale Agreement hereunder). Any reference to the Receivables
Sale Agreement hereunder shall be deemed a reference to the Receivables Sale
Agreement then extant.
"Receivables Secured Parties" means the Receivables Buyer, any other holders of
the Receivables Obligations and any successor or assignee thereof, including any
Person that holds a Lien on the rights of the Receivables Buyer under the
Receivables Documents, including the Receivable Representative holding Liens
under the terms of the Credit and Security Agreement.
"Receivables Security Documents" means the Receivables Sale Agreement and any
other document that grants Liens in the Receivables Assets to secure the
repayment of the Receivables Obligations.
"Receivables Transactions" has the meaning set forth in the Recitals to this
Agreement.
"Replacement ABL Agreement" has the meaning set forth in the definition of "ABL
Agreement."
"Replacement Receivables Agreement" has the meaning set forth in the definition
of "Receivables Sale Agreement".
"Replacement Senior Secured Notes Agreement" has the meaning set forth in the
definition of "Senior Secured Notes Agreement."



--------------------------------------------------------------------------------



"Replacement Term Loan Agreement" has the meaning set forth in the definition of
"Term Loan Agreement."
"Representatives" means the ABL Representative, the Term Debt Representative and
the Receivables Representative.
"Secured Obligations" shall mean the ABL Obligations, the Receivables
Obligations and the Term Debt Obligations.
"Secured Parties" means the ABL Secured Parties, the Receivables Secured Parties
and the Term Debt Secured Parties. Any reference to "its Secured Parties" herein
in relation to any Representative shall mean the Secured Parties that such
Representative represents.
"Secured Party Group" means the ABL Secured Parties, the Receivables Secured
Parties or the Term Debt Secured Parties. Any reference to "its Secured Party
Group" herein in relation to any Representative shall mean the Secured Party
Group that such Representative represents.
"Security Documents" means, collectively, the ABL Security Documents, the
Receivables Security Documents and the Term Debt Security Documents.
"Sellers" has the meaning set forth in Section 8.2.
"Senior ABL/Term Security Documents" shall mean with respect to the ABL Secured
Parties and the Term Debt Secured Parties, the Security Documents that secure
the ABL Obligations or the Term Debt Obligations, as applicable.
"Senior Collateral" shall mean with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.
"Senior Documents" shall mean, collectively, with respect to any Senior
Obligation, any provision pertaining to such Senior Obligation in any Loan
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Senior Obligation.
"Senior Liens" shall mean (a) with respect to the ABL Priority Collateral, all
Liens securing the ABL Obligations, (b) with respect to the Term Debt Priority
Collateral, all Liens securing the Term Debt Obligations and (c) with respect to
the Receivables Priority Collateral, all Liens securing the Receivables
Obligations until the Receivables Obligations Payment Date, then all Liens
securing the ABL Obligations until the ABL Obligations Payment Date and then all
Liens securing the Term Debt Obligations.
"Senior Obligations" shall mean (a) with respect to any ABL Priority Collateral,
all ABL Obligations, (b) with respect to any Term Debt Priority Collateral, all
Term Debt Obligations and (c) with respect to all Receivables Priority
Collateral, all Receivables Obligations until the Receivables Obligations
Payment Date, then the ABL Obligations until the ABL Obligations Payment Date
and then the Term Debt Obligations.
"Senior Obligations Payment Date" shall mean (a) with respect to ABL
Obligations, the ABL Obligations Payment Date, (b) with respect to any Term Debt
Obligations, the Term Debt Obligations Payment



--------------------------------------------------------------------------------



Date and (c) with respect to any Receivables Obligations, the Receivables
Obligations Payment Date.
"Senior Representative" shall mean (a) with respect to any ABL Priority
Collateral, the ABL Representative, (b) with respect to any Term Debt Priority
Collateral, the Term Debt Representative and (c) with respect to any Receivables
Priority Collateral, the Receivables Representative until the Receivables
Obligations Payment Date and then the ABL Representative.
"Senior Secured Notes" means the senior secured notes of Borrower issued and
sold on or after the "Issue Date" (as defined in the Senior Secured Notes
Agreement) pursuant to the Senior Secured Notes Documents and any exchange notes
issued in exchange therefor, in each case, pursuant to the Senior Secured Notes
Agreement.
"Senior Secured Notes Agreement" means the collective reference to (a) the
Existing Senior Secured Notes Agreement, (b) any Additional Senior Secured Notes
Agreement and (c) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has at any time been incurred to extend, replace, refinance or refund in whole
or in part the indebtedness and other obligations outstanding under the Existing
Senior Secured Notes Agreement, any Additional Senior Secured Notes Agreement or
any other agreement or instrument referred to in this clause (c) (a "Replacement
Senior Secured Notes Agreement" unless such agreement or instrument expressly
provides that it is not intended to be and is not a Senior Secured Notes
Agreement hereunder). Any reference to the Senior Secured Notes Agreement
hereunder shall be deemed a reference to any Senior Secured Notes Agreement then
extant.
"Senior Secured Notes Documents" means the Senior Secured Notes Agreement, the
Senior Secured Notes Security Documents, the purchase agreement among Borrower,
the guarantors party thereto, and the initial purchasers thereunder with respect
to the Senior Secured Notes and all other agreements, instruments and other
documents (including collateral documents with respect thereto) pursuant to
which the Senior Secured Notes have been or will be issued or otherwise setting
forth the terms of the Senior Secured Notes.
"Senior Secured Notes Obligations" means (a) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Senior Secured Notes Agreement or any Term Debt
DIP Financing by the Senior Secured Notes Secured Parties, and (b) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the Senior Secured Notes Documents, in each case whether or not
allowed or allowable in an Insolvency Proceeding. To the extent any payment with
respect to any Senior Secured Notes Obligation (whether by or on behalf of any
Loan Party, as Proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Secured
Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Secured Parties hereunder, be deemed to be
reinstated and outstanding as if such payment had not occurred.
"Senior Secured Notes Obligations Payment Date" means the first date on which
(a) the Senior Secured Notes Obligations (other than those that constitute
Unasserted Contingent Obligations) have been indefeasibly paid in cash in full,
(b) all commitments to extend credit under the Senior Secured Notes Documents
have been terminated, (c) so long as the ABL Obligations Payment Date shall not
have occurred, the Term Debt Representative has delivered a written notice to
the ABL Representative stating that the events described in clauses (a) and (b)
have occurred to the satisfaction of the Senior Secured Notes Secured Parties,
and (d) so long as the Receivables Obligations Payment Date shall not have
occurred, the Term Debt



--------------------------------------------------------------------------------



Representative has delivered a written notice to the Receivables Representative
stating that the events described in clauses (a) and (b) have occurred to the
satisfaction of the Senior Secured Note Secured Parties.
"Senior Secured Notes Secured Parties" means the Term Debt Secured Parties
holding Senior Secured Notes Obligations.
"Senior Secured Notes Security Documents" means the Term Debt Security
Agreement, the other "Collateral Documents" as defined in the Senior Secured
Notes Agreements and any documents that are designated under the Senior Secured
Notes Agreement as "Collateral Documents" for purposes of this Agreement.
"Senior Secured Parties" shall mean (a) with respect to the ABL Priority
Collateral, all ABL Secured Parties, (b) with respect to the Term Debt Priority
Collateral, all Term Debt Secured Parties and (c) with respect to the
Receivables Priority Collateral, the Receivables Secured Parties until the
Receivables Obligations Payment Date and then the ABL Secured Parties.
"Senior Security Documents" shall mean with respect to any Senior Secured Party,
the Security Documents that secure the Senior Obligations.
"Swap Obligations" means, with respect to any Loan Party, any obligations of
such Loan Party owed to any ABL Creditor (or any of its affiliates) in respect
of any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions or any and all
cancellations, buy backs, reversals, terminations or assignments of any these
transactions.
"Term Debt Agreement" means the collective reference to (a) the Term Loan
Agreement and (b) the Senior Secured Notes Agreement.
"Term Debt DIP Financing" has the meaning set forth in Section 5.2(b).
"Term Debt Documents" means each Senior Secured Notes Document and Term Loan
Document.
"Term Debt Intercreditor Agreement" means the Intercreditor and Collateral
Agency Agreement dated July 2, 2009 among the Loan Parties, U.S Bank, as
collateral agent, U.S. Bank as trustee for the Senior Secured Notes and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. "Rabobank Nederland", New
York Branch, as administrative agent under the Existing Term Loan Agreement.
"Term Debt Lien" means any Lien created by the Term Debt Security Documents.
"Term Debt Obligations" means the Senior Secured Notes Obligations and the Term
Loan Obligations.
"Term Debt Obligations Payment Date" means the first date on which (a) Senior
Secured Notes Obligations Payment Date and (b) the Term Loan Obligations Payment
Date have occurred.



--------------------------------------------------------------------------------



"Term Debt Priority Collateral" means all Collateral other than the ABL Priority
Collateral and the Receivables Priority Collateral; provided, however, "Term
Debt Priority Collateral" shall not include Proceeds from the disposition of any
Term Debt Priority Collateral to the extent such Proceeds are not required to be
deposited in the Non-ABL Collateral Account or not required to be applied to the
mandatory prepayment or repurchase of the Term Debt Obligations pursuant to the
Term Debt Documents, unless such Proceeds arise from a disposition of Term Debt
Priority Collateral resulting from Enforcement Action taken by the Term Debt
Secured Parties permitted by this Agreement. If such Proceeds are required to be
deposited in the Non-ABL Collateral Account or are required to be applied to the
mandatory prepayment or repurchase of the Term Debt Obligations or arise from a
disposition of Term Debt Priority Collateral resulting from an Enforcement
Action, such Proceeds shall not be included in the ABL Priority Collateral nor
the Receivables Priority Collateral (notwithstanding anything in the definition
thereof to the contrary, including anything in the definition of Accounts to the
contrary) and shall be Term Debt Priority Collateral. With respect to Proceeds
deposited in the Non-ABL Collateral Account only, such Proceeds shall be Term
Debt Priority Collateral until such time as the use of such Proceeds is no
longer restricted by the Term Debt Documents unless they have been applied to
the payment of the Term Debt Obligations.
"Term Debt Representative" has the meaning set forth in the introductory
paragraph hereof. The Term Debt Representative shall be the Person identified as
the "Collateral Agent" in the Term Debt Intercreditor Agreement.
"Term Debt Secured Parties" means the "Secured Parties" as defined under the
Term Debt Security Agreement.
"Term Debt Security Agreement" means the Pledge and Security Agreement entered
into as of July 2, 2009 by and between Borrower, and the other Persons listed on
the signature pages thereof, as guarantors, and U.S. Bank, in its capacity as
collateral agent for the secured parties.
"Term Debt Security Documents" means the Senior Secured Notes Security Documents
and the Term Loan Security Documents.
"Term Loan Agreement" means the collective reference to (a) the Existing Term
Loan Agreement, (b) any Additional Term Loan Agreement and (c) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has at any time been incurred to extend,
replace, refinance or refund in whole or in part the indebtedness and other
obligations outstanding under the Existing Term Loan Agreement, any Additional
Term Loan Agreement or any other agreement or instrument referred to in this
clause (c) (a "Replacement Term Loan Agreement" unless such agreement or
instrument expressly provides that it is not intended to be and is not a Term
Loan Agreement hereunder). Any reference to the Term Loan Agreement hereunder
shall be deemed a reference to any Term Loan Agreement then extant.
"Term Loan Documents" means each Term Loan Agreement, each Term Loan Security
Document, each Term Loan Guarantee and each other "Loan Document" as defined in
the Term Loan Agreement.
"Term Loan Guarantee" means any guarantee by any Loan Party of any or all of the
Term Loan Obligations.
"Term Loan Obligations" means (a) all principal of and interest (including
without limitation any



--------------------------------------------------------------------------------



Post-Petition Interest), prepayment penalty and premium (if any) on all
indebtedness under the Term Loan Agreement or any Term Debt DIP Financing by the
Term Loan Secured Parties, and (b) all guarantee obligations, indemnities, fees,
expenses and other amounts payable from time to time pursuant to the Term Loan
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding. To the extent any payment with respect to any Term Loan Obligation
(whether by or on behalf of any Loan Party, as Proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, any Secured Party, receiver or similar Person, then the obligation
or part thereof originally intended to be satisfied shall, for the purposes of
this Agreement and the rights and obligations of the Secured Parties hereunder,
be deemed to be reinstated and outstanding as if such payment had not occurred.
"Term Loan Obligations Payment Date" means the first date on which (a) the Term
Loan Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash or cash collateralized in full,
(b) all commitments to extend credit under the Term Loan Documents have been
terminated, (c) so long as the ABL Obligations Payment Date shall not have
occurred, the Term Debt Representative has delivered a written notice to the ABL
Representative stating that the events described in clauses (a) and (b) have
occurred to the satisfaction of the Term Loan Secured Parties, and (d) so long
as the Receivables Obligations Payment Date shall not have occurred, the Term
Debt Representative has delivered a written notice to the Receivables
Representative stating that the events described in clauses (a) and (b) have
occurred to the satisfaction of the Term Loan Secured Parties.
"Term Loan Secured Parties" means the Term Debt Secured Parties holding Term
Loan Obligations.
"Term Loan Security Documents" means the Term Debt Security Agreement, all other
"Collateral Documents" as defined in the Term Loan Agreement and any documents
that are designated under the Term Loan Agreement as "Term Loan Security
Documents" for purposes of this Agreement.
"Trademarks" means with respect to any Person, all of such Person's right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof, all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof; (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all rights corresponding to any
of the foregoing throughout the world.
"Unasserted Contingent Obligations" shall mean, at any time, ABL Obligations,
Receivables Obligations or Term Debt Obligations, as applicable, for taxes,
costs, indemnifications, reimbursements, damages and other liabilities at such
time excluding: (a) the principal of, and interest and premium (if any) on, and
fees and expenses relating to, any ABL Obligation, Receivables Obligations or
Term Debt Obligation, as applicable, (b) with respect to ABL Obligations and the
Receivables Obligations, contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit in respect of
which no assertion of liability (whether oral or written) and no claim or demand
for payment (whether oral or written) has been made and (c), in the case of ABL
Obligations, Receivables Obligations or Term Debt Obligations, as applicable,
for indemnifications for which no notice for indemnification has been issued by
the indemnitee.



--------------------------------------------------------------------------------



"Uniform Commercial Code" shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.
"U.S. Bank" has the meaning set forth in the introductory paragraph hereof.
1.3    Rules of Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 2.    Lien Priority.
2.1    Lien Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Junior Lien in respect of any Collateral or of
any Senior Lien in respect of any Collateral and notwithstanding any provision
of the UCC, any applicable law, any Security Document, any alleged or actual
defect or deficiency in any of the foregoing or any other circumstance
whatsoever, each Junior Representative, on behalf of each Junior Secured Party,
in respect of such Collateral hereby agrees that:
(a)    any Senior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not such Senior Lien is subordinated to any Lien securing
any other obligation); and
(b)    any Junior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to any Senior Lien in respect of
such Collateral.
2.2    Prohibition on Contesting Liens. In respect of any Collateral, each
Junior Representative, on behalf of each Junior Secured Party, agrees that it
shall not, and hereby waives any right to:
(a)    contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien on such Collateral; or
(b)    demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens on such Collateral, except to the extent
that such rights are expressly granted in this Agreement.



--------------------------------------------------------------------------------



2.3    Nature of Obligations.
(a)    ABL Obligations. The Term Debt Representative on behalf of itself and the
other Term Debt Secured Parties, the Receivables Buyer and the Receivables
Representative (on behalf of itself and the other Receivables Secured Parties
that the Receivables Representative represents) each acknowledge that a portion
of the ABL Obligations represents debt that is revolving in nature and that the
amount thereof that may be outstanding at any time or from time to time may be
increased, reduced or repaid and subsequently reborrowed, and that the terms of
the ABL Obligations and any ABL Agreement or any provision thereof may be
waived, modified, extended, amended, restated or supplemented from time to time,
and that the aggregate amount of the ABL Obligations may be increased, replaced
or refinanced, in each event, without notice to or consent by the Term Debt
Secured Parties or Receivables Secured Parties and without affecting the
provisions hereof.
(b)    Term Debt Obligations. The ABL Representative on behalf of itself and the
other ABL Secured Parties, the Receivables Buyer and the Receivables
Representative (on behalf of itself and the other Receivables Secured Parties
that the Receivables Representative represents) each acknowledge that Term Debt
Obligations may be replaced or refinanced and the amount of any Term Debt
Obligations may be increased, reduced, or repaid, and any Term Debt Document or
any provision thereof may be waived, modified, extended, amended, restated or
supplemented from time to time, and that the aggregate amount of the Term Debt
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the ABL Secured Parties or Receivables Secured Parties
and without affecting the provisions hereof.
(c)    Receivables Obligations. The Term Debt Representative on behalf of itself
and the other Term Debt Secured Parties and the ABL Representative on behalf of
itself and the other ABL Secured Parties each acknowledge and agree that the
sales of the Receivables Assets by the Originators to the Receivables Buyer
pursuant to the Receivables Sale Agreement are intended on being treated as true
and absolute sales by the Originators and purchases by the Receivables Buyer and
not as loans. However, to the extent the amounts paid to the Originators
pursuant to the Receivables Sale Agreement are deemed to be loans, a portion of
the Receivables Obligations may represent debt that is revolving in nature. In
addition, the amount of the Receivables Obligations may be outstanding at any
time or from time to time may be increased, reduced or repaid and subsequently
re-advanced. The terms of the Receivables Obligations, the Credit and Security
Agreement and any Receivables Sale Agreement or any provision thereof may be
waived, modified, extended, amended, restated or supplemented from time to time
and the aggregate amount of the Receivables Obligations may be increased,
replaced or refinanced, in each event, without notice to or consent by the Term
Debt Secured Parties or the ABL Secured Parties and without affecting the
provisions hereof.
(d)    No Modification of Lien Priorities. The Lien Priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the ABL Obligations,
the Term Debt Obligations or the Receivables Obligations, or any portion
thereof.
2.4    No New Liens. (i) Term Debt Secured Parties. Until the ABL Obligations
Payment Date, no Term Debt Secured Party shall acquire or hold any Lien on any
assets of any Loan Party securing any Term Debt Obligation which assets are not
also subject to the Lien of the ABL Representative under the ABL Documents,
subject to the Lien Priority set forth herein. If any Term Debt Secured Party
shall (nonetheless and in breach hereof) acquire or hold any Lien on any assets
of any Loan Party securing any Term Debt Obligation which assets are not also
subject to the Lien of the ABL Representative under the



--------------------------------------------------------------------------------



ABL Documents, subject to the Lien Priority set forth herein, then the Term Debt
Representative (or the relevant Term Debt Secured Party) shall, without the need
for any further consent of any other Term Debt Secured Party and notwithstanding
anything to the contrary in any other Term Debt Document be deemed to also hold
and have held such lien for the benefit of the ABL Representative as security
for the ABL Obligations (subject to the Lien Priority and other terms hereof)
and shall promptly notify the ABL Representative in writing of the existence of
such Lien.
(b)    ABL Secured Parties. Until the Term Debt Obligations Payment Date, no ABL
Secured Party shall acquire or hold any Lien on any assets of any Loan Party
securing any ABL Obligation which assets are not also subject to a Lien under
the Term Debt Documents, subject to the Lien Priority set forth herein. If any
ABL Secured Party shall (nonetheless and in breach hereof) acquire or hold any
Lien on any assets of any Loan Party securing any ABL Obligation which assets
are not also subject to a Lien under the Term Debt Documents, subject to the
Lien Priority set forth herein, then the ABL Representative (or the relevant ABL
Secured Party) shall, without the need for any further consent of any other ABL
Secured Party and notwithstanding anything to the contrary in any other ABL
Document be deemed to also hold and have held such lien for the benefit of the
Term Debt Representative as security for the Term Debt Obligations (subject to
the Lien Priority and other terms hereof) and shall promptly notify the Term
Debt Representative in writing of the existence of such Lien.
(c)    Receivables Secured Parties. Until the Term Debt Obligations Payment Date
and the ABL Obligations Payment Date, no Receivables Secured Party shall acquire
or hold any Lien on any assets of any Loan Party securing any Receivables
Obligation except for the Receivables Assets. If any Receivables Secured Party
shall (nonetheless and in breach hereof) acquire or hold any Lien on any assets
of any Loan Party securing any Receivables Obligation other than the Receivables
Assets which are not also subject to a Lien under the Term Debt Documents and
the ABL Documents, subject to the Lien Priority set forth herein, then the
Receivables Buyer shall, without the need for any further consent of any other
Secured Party and notwithstanding anything to the contrary in any other ABL
Document or Term Debt Document be deemed to also hold and have held such lien
for the benefit of the Term Debt Representative as security for the Term Debt
Obligations and the ABL Representative as security for the ABL Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Term Debt Representative and the ABL Representative in writing of the
existence of such Lien.
2.5    Separate Grants of Security and Separate Classification. Each Secured
Party acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents, the Receivables Documents and the Term Debt Security
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Term Debt
Obligations, ABL Obligations and the Receivables Obligations are fundamentally
different from one another and should be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the ABL Secured Parties, Receivables
Secured Parties and the Term Debt Secured Parties in respect of the Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties, Receivables Secured
Parties and the Term Debt Secured Parties hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Obligation
claims, Receivables Obligation claims and Term Debt Obligation claims against
the Loan Parties (with the effect being that, to the extent that the aggregate
value of the ABL Priority Collateral, Receivables Priority Collateral or Term
Debt Priority Collateral is sufficient (for this purpose ignoring all claims
held by the other Secured Parties), the ABL Secured Parties, Receivables Secured
Parties or the Term Debt Secured Parties, respectively, shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,



--------------------------------------------------------------------------------



pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest that are available from each pool of Priority Collateral
for each of the ABL Secured Parties, Receivables Secured Parties and the Term
Debt Secured Parties, respectively, before any distribution is made in respect
of the claims held by the other Secured Parties, with the other Secured Parties
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the aggregate recoveries.
2.6    Agreements Regarding Actions to Perfect Liens. (i) The ABL Representative
agrees on behalf of itself and the other ABL Secured Parties that all mortgages,
deeds of trust, deeds and similar instruments (collectively, "mortgages") now or
hereafter filed against Real Property in favor of or for the benefit of the ABL
Representative shall contain the following notation: "The lien created by this
mortgage on the property described herein is junior and subordinate to the lien
on such property created by any mortgage, deed of trust or similar instrument
now or hereafter granted to U.S. Bank National Association, as Term Debt
Representative, in accordance with the provisions of the Intercreditor Agreement
dated as of July 2, 2009, as amended from time to time."
(b)    Each Representative hereby acknowledges that, to the extent that it
holds, or a third party holds on its behalf, physical possession of or "control"
(as defined in the Uniform Commercial Code) over Collateral pursuant to its
applicable Loan Documents, with respect to the Receivables Buyer, the
Receivables Sale Agreement or with respect to the Receivables Representative,
the Credit and Security Agreement, such possession or control is also for the
benefit of the other Secured Parties who have a Lien thereon, solely to the
extent required to perfect their security interest in such Collateral. Nothing
in the preceding sentence shall be construed to impose any duty on any
Representative (or any third party acting on either such Person's behalf) with
respect to such Collateral or provide any Representative or any other Secured
Party, with any rights with respect to such Collateral beyond those specified in
this Agreement and the applicable Loan Documents, the Receivables Sale Agreement
or Credit and Security Agreement to which each is a party, provided that:
(i)    subsequent to the occurrence of the ABL Obligations Payment Date (so long
as the Term Debt Obligations Payment Date shall not have occurred), the ABL
Representative shall (A) deliver to the Term Debt Representative, at the Loan
Parties' sole cost and expense, the Collateral in its possession or control
together with any necessary endorsements to the extent required by the Term Debt
Documents or (B) direct and deliver such Collateral as a court of competent
jurisdiction otherwise directs;
(ii)    subsequent to the occurrence of the Term Debt Obligations Payment Date
(so long as the ABL Obligations Payment Date shall not have occurred), the Term
Debt Representative shall (A) deliver to the ABL Representative, at the Loan
Parties' sole cost and expense, the Collateral in its possession or control
together with any necessary endorsements to the extent required by the ABL
Documents or (B) direct and deliver such Collateral as a court of competent
jurisdiction otherwise directs; and
(iii)    subsequent to the occurrence of the Receivables Obligations Payment
Date (so long as the ABL Obligations Payment Date shall not have occurred), the
Receivables Representative shall (A) deliver to the ABL Representative, at the
Loan Parties' sole cost and expense, the Collateral in its possession or control
together with any necessary endorsements to the extent required by the
Receivables Documents, (B) if the ABL Obligations Payment Date shall have
occurred and the Term



--------------------------------------------------------------------------------



Debt Obligations Payment Date shall not have occurred, deliver to the Term Debt
Representative, at the Loan Parties' sole cost and expense, the Collateral in
its possession or control together with any necessary endorsements to the extent
required by the Receivables Documents or (C) direct and deliver such Collateral
as a court of competent jurisdiction otherwise directs;
provided, further, that (i) prior to the occurrence of the Term Debt Obligations
Payment Date, upon the request of the Term Debt Representative or the Company,
the ABL Representative, Receivables Representative and the Receivables Buyer
shall turn over to the Term Debt Representative any Term Debt Priority
Collateral of which it has physical possession, (ii) prior to the occurrence of
the ABL Obligations Payment Date, upon the request of the ABL Representative or
the Company, the Term Debt Representative, Receivables Representative and the
Receivables Buyer shall turn over to the ABL Representative any ABL Priority
Collateral of which it has physical possession; and (iii) prior to the
occurrence of the Receivables Obligations Payment Date, upon the request of the
Receivables Buyer, the Receivables Representative or the Company, the Term Debt
Representative and the ABL Representative shall turn over to the Receivables
Representative any Receivables Assets or Receivables Priority Collateral of
which it has physical possession.
The provisions of this Agreement are intended solely to govern the respective
Lien priorities as among the Secured Parties and shall not impose on any Secured
Parties any obligations in respect of the disposition of any Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.
SECTION 3.    Enforcement Rights.
3.1    Exclusive Enforcement. Until the Senior Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party, but subject to the proviso set
forth in Section 5.1. Upon the occurrence and during the continuance of a
default or an event of default under the Senior Documents, the Senior
Representative and the other Senior Secured Parties may take and continue any
Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their sole
discretion in accordance with the terms and conditions of the Senior Documents.
3.2    Standstill and Waivers. Each Junior Representative, on behalf of itself
and the other Junior Secured Parties, agrees that, until the Senior Obligations
Payment Date has occurred, but subject to the proviso set forth in Section 5.1:
(i)    they will not take or cause to be taken any action, the purpose or effect
of which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;
(ii)    they will not contest, oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Senior
Collateral by any Senior Secured Party or any other Enforcement Action taken (or
any forbearance from taking any Enforcement Action) in respect of the Senior
Collateral by or on behalf of any Senior



--------------------------------------------------------------------------------



Secured Party;
(iii)    they have no right to (x) direct either the Senior Representative or
any other Senior Secured Party to exercise any right, remedy or power with
respect to the Senior Collateral or pursuant to the Senior Security Documents in
respect of the Senior Collateral or (y) consent or object to the exercise by the
Senior Representative or any other Senior Secured Party of any right, remedy or
power with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);
(iv)    they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any Senior
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no Senior Secured
Party shall be liable for, any action taken or omitted to be taken by any Senior
Secured Party with respect to the Senior Collateral or pursuant to the Senior
Documents in respect of the Senior Collateral;
(v)    they will not commence judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of any
Senior Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Senior Collateral; and
(vi)    they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.
3.3    Judgment Creditors. In the event that any Secured Party becomes a
judgment lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor, such judgment lien shall be subject to
the terms of this Agreement for all purposes to the same extent as all other
Liens securing its Obligations are subject to the terms of this Agreement.
3.4    Cooperation; Sharing of Information and Access.
(a)    Cooperation. Each Representative, on behalf of itself and its Secured
Parties, agrees that each of them shall take such actions as any other
Representative (the "requesting Representative") shall request in connection
with the exercise by such requesting Representative of its rights set forth
herein in respect of their Senior Collateral.
(b)    Sharing of Information, Books and Records. In the event that a
Representative (a "first Representative") or one of its Secured Parties shall,
in the exercise of its rights under the Loan Documents or the Receivables Sale
Agreement (or with respect to the Receivables Representative, the Credit and
Security Agreement) or otherwise, receive possession or control of any books and
records of any Loan Party which contain information identifying or pertaining to
any other Representative, such other Representative's Secured Parties, or the
Senior Collateral of such other Representative, the first Representative shall
promptly notify the other applicable Representative of such fact and, upon
request from such other Representative and as promptly as practicable
thereafter, either make available to the such Representative such books and
records for inspection and duplication or provide to the such Representative
copies thereof.



--------------------------------------------------------------------------------



(c)    Grant of License in Intellectual Property. The ABL Representative hereby
irrevocably grants the Term Debt Representative a non-exclusive worldwide
license or right to use, to the maximum extent permitted by applicable law and
to the extent of the ABL Representative's interest therein, exercisable without
payment of royalty or other compensation, to use any of the Intellectual
Property now or hereafter owned by, licensed to, or otherwise used by the Loan
Parties in order for the Term Debt Representative and Term Debt Secured Parties
to purchase, use, market, repossess, possess, store, assemble, manufacture,
process, sell, transfer, distribute or otherwise dispose of any asset included
in the Term Debt Priority Collateral in connection with the liquidation,
disposition or realization upon the Term Debt Priority Collateral in accordance
with the terms and conditions of the Term Debt Security Documents and the other
Term Debt Documents. The ABL Representative hereby irrevocably grants the
Receivables Buyer a non-exclusive worldwide license or right to use, to the
maximum extent permitted by applicable law and to the extent of the ABL
Representative's interest therein, exercisable without payment of royalty or
other compensation, to use any of the Intellectual Property now or hereafter
owned by, licensed to, or otherwise used by the Loan Parties in order for the
Receivables Buyer and other Receivables Secured Parties to purchase, use,
market, repossess, possess, store, assemble, manufacture, process, sell,
transfer, distribute or otherwise dispose of any asset included in the
Receivables Priority Collateral in connection with the liquidation, disposition
or realization upon the Receivables Priority Collateral in accordance with the
terms and conditions of the Receivables Documents. The ABL Representative agrees
that any sale, transfer or other disposition of any of the Loan Parties'
Intellectual Property (whether by foreclosure or otherwise) will be subject to
the other Secured Party's rights as set forth in this Section 3.4(c).
(d)    Access Rights. If the Term Debt Representative, or any agent or
representative thereof, or any receiver, shall, after the commencement of any
Enforcement Action, obtain possession or physical control of any of the Term
Debt Priority Collateral, the Term Debt Representative shall promptly notify the
other Representatives in writing of that fact, and each of the other
Representatives shall, within ten Business Days thereafter, notify the Term Debt
Representative in writing as to whether it desires to exercise access rights
under this Agreement. In addition, if a Representative or any agent or
representative of a Representative or any receiver, shall obtain possession or
physical control of any of the Term Debt Priority Collateral in connection with
an Enforcement Action, then such Representative shall promptly notify the Term
Debt Representative that it is exercising its access rights under this Agreement
and its rights under Section 3.4 under either circumstance. Upon delivery of
such notice by a Representative to the Term Debt Representative, the applicable
Representative and the Term Debt Representative shall confer in good faith to
coordinate with respect to the such Representative's exercise of such access
rights, with such access rights to apply to any parcel or item of Term Debt
Priority Collateral access to which is reasonably necessary to enable: (i) the
ABL Representative during normal business hours to convert ABL Priority
Collateral consisting of raw materials and work-in-process into saleable
finished goods and/or to transport such ABL Priority Collateral to a point where
such conversion can occur, to otherwise prepare ABL Priority Collateral for sale
and/or to arrange or effect the sale of ABL Priority Collateral, all in
accordance with the manner in which such matters are completed in the ordinary
course of business and (ii) the Receivables Buyer, the Receivables
Representative and the other Receivables Secured Parties during normal business
hours to prepare Receivables Priority Collateral for sale and/or to arrange or
effect the sale or collection of Receivables Priority Collateral, all in
accordance with the manner in which such matters are completed in the ordinary
course of business. Consistent with the definition of "Access Period," access
rights will apply to differing parcels or items of Term Debt Priority Collateral
at differing times and different Representatives, in which case, a differing
Access Period will apply to each such parcel, items and Representative. During
any pertinent Access Period, the applicable Representative and its agents,
representatives and designees shall have an irrevocable, non-exclusive right to
have access to, and a rent-free right to use, the relevant parcel or item the
Term Debt Priority Collateral for the purposes described above. Each
Representative granted access shall take proper and reasonable care under the
circumstances of any Term Debt Priority Collateral that is used



--------------------------------------------------------------------------------



by such Representative during the Access Period and repair and replace any
damage (ordinary wear-and-tear excepted) caused by such Representative or its
agents, representatives or designees and each Representative granted access
shall comply with all applicable laws in all material respects in connection
with its use or occupancy or possession of the Term Debt Priority Collateral.
Any Representative granted access to the Term Debt Priority Collateral shall
indemnify and hold harmless the Term Debt Representative and the Term Debt
Secured Parties for any injury or damage to Persons or property (ordinary
wear-and-tear excepted) caused by the acts or omissions of Persons under its
control; provided, however, that no such Representative will be liable for any
diminution in the value of Term Debt Priority Collateral caused by the absence
of their Senior Collateral therefrom. Each Representative shall cooperate and
use reasonable efforts to ensure that their activities during the Access Period
as described above do not interfere materially with the activities of the other
as described above, including the right of Term Debt Representative to show the
Term Debt Priority Collateral to prospective purchasers and to ready the Term
Debt Priority Collateral for sale. Consistent with the definition of the term
"Access Period," if any order or injunction is issued or stay is granted or is
otherwise effective by operation of law that prohibits a Representative from
exercising any of its rights hereunder, then the Access Period granted to such
Representative under this Section 3.4 shall be stayed during the period of such
prohibition and shall continue thereafter for the number of days remaining as
required under this Section 3.4. The Term Debt Representative shall not
foreclose or otherwise sell, remove or dispose of any of the Term Debt Priority
Collateral during the Access Period with respect to such Collateral if such
Collateral is reasonably necessary to enable another Representative to convert,
transport or arrange to sell it Senior Collateral as described above.
3.5    No Additional Rights For the Loan Parties Hereunder. Except as provided
in Section 3.6 hereof, if any Secured Party shall enforce its rights or remedies
in violation of the terms of this Agreement, no Loan Party shall be entitled to
use such violation as a defense to any action by any Secured Party, nor to
assert such violation as a counterclaim or basis for set off or recoupment
against any Secured Party.
3.6    Actions Upon Breach. (i) If any Secured Party, contrary to this
Agreement, commences or participates in any action or proceeding against any
Loan Party or the Collateral, such Loan Party, with the prior written consent of
the Representatives of the other Secured Parties, may interpose as a defense or
dilatory plea the making of this Agreement, and any such other Secured Party may
intervene and interpose such defense or plea in its or their name or in the name
of such Loan Party.
(b)    Should any Secured Party (a "breaching Secured Party"), contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fail to take any
action required by this Agreement, any other Secured Party (in its own name or
in the name of the relevant Loan Party), as applicable, or the relevant Loan
Party, may obtain relief against such breaching Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by each Representative on behalf of its Secured Parties
that (i) the other Secured Parties' damages from the breaching Secured Party's
actions may at that time be difficult to ascertain and may be irreparable and
(ii) each breaching Secured Party waives any defense that the Loan Parties
and/or any other Secured Parties cannot demonstrate damage and/or be made whole
by the awarding of damages.
SECTION 4.    Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.
4.1    Application of Proceeds.



--------------------------------------------------------------------------------



(a)    Application of Proceeds of Senior Collateral. The Senior Representative
and Junior Representative hereby agree that all Senior Collateral, and all
Proceeds thereof, received by either of them in connection with the collection,
sale or disposition of Senior Collateral shall be applied:
first, to the payment of costs and expenses (including reasonable attorneys fees
and expenses and court costs) of the Senior Representative in connection with
such Enforcement Action,
second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,
third, to the payment of the Junior Obligations in accordance with the Junior
Documents, and
fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
All Proceeds of any sale of a Loan Party as a whole, or substantially all of the
assets of any Loan Party where the consideration received is not allocated by
type of asset, in connection with or resulting from any Enforcement Action, and
whether or not pursuant to an Insolvency Proceeding, shall be distributed as
follows under clause "second" above: first, to the Receivables Representative
for application to the Receivables Obligations in accordance with the terms of
the Receivables Documents and the Credit and Security Agreement, up to the
amount of the book value of the Receivables Priority Collateral disposed of in
such sale and to the ABL Representative for application to the ABL Obligations
in accordance with the terms of the ABL Documents, up to the amount of the book
value of the ABL Priority Collateral disposed of in such sale or owned by such
Loan Party (in the case of a sale of such Loan Party as a whole), pro rata as
between the Receivables Representative and the ABL Representative based on the
book value of their respective Priority Collateral and second to the Term Debt
Representative for application to the Term Debt Obligations in accordance with
the terms of the Term Debt Documents to the extent such Proceeds exceed the book
value of the ABL Priority Collateral and the Receivables Priority Collateral.


(b)    Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to any Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.
(c)    Segregation of Collateral. Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for the Junior Representative (which
authorization, being coupled with an interest, is irrevocable).
4.2    Releases of Liens.
(a)    ABL Priority Collateral.



--------------------------------------------------------------------------------



(i)    Upon any release, sale or disposition of ABL Priority Collateral
permitted pursuant to the terms of the ABL Documents that results in the release
of the ABL Lien (other than release of the ABL Lien due to the occurrence of the
ABL Obligations Payment Date, and any release of the ABL Lien after the
occurrence and during the continuance of any event of default under the Term
Debt Agreement) on any ABL Priority Collateral, the Term Debt Lien on such ABL
Priority Collateral (excluding any portion of the proceeds of such ABL Priority
Collateral remaining after the ABL Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as such release, sale or disposition of ABL Priority
Collateral is permitted pursuant to the terms of the Term Debt Documents.
Without limiting the generality of the foregoing, the Term Debt Representative
acknowledges that all Liens in the Capital Stock of Unrestricted Subsidiaries
(as defined in the ABL Documents) have been released by the ABL Representative
and as a result, no Capital Stock of Unrestricted Subsidiaries is Collateral and
all Term Debt Liens in such Capital Stock are hereby released.
(ii)    Upon any release, sale or disposition of ABL Priority Collateral
pursuant to any Enforcement Action that results in the release of the ABL Lien
(other than release of the ABL Lien due to the occurrence of the ABL Obligations
Payment Date) on any ABL Priority Collateral pursuant to any Enforcement Action,
the Term Debt Lien on such ABL Priority Collateral (excluding any portion of the
proceeds of such ABL Priority Collateral remaining after the ABL Obligations
Payment Date occurs) shall be automatically and unconditionally released with no
further consent or action of any Person so long as the proceeds of such ABL
Priority Collateral are applied in accordance with Section 4.1(a) (with, in the
case of ABL Obligations consisting of debt of a revolving nature, a
corresponding permanent reduction in the commitments thereto).
(iii)    The Term Debt Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the ABL
Representative shall request in writing to evidence any release of the Term Debt
Lien described herein. The Term Debt Representative hereby appoints the ABL
Representative and any officer or duly authorized person of the ABL
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Term Debt Representative and in the name of the Term Debt Representative
or in the ABL Representative's own name, from time to time, in the ABL
Representative's sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).
(b)    Term Debt Priority Collateral.
(i)    Upon any release, sale or disposition of Term Debt Priority Collateral
permitted pursuant to the terms of the Term Debt Documents that results in the
release of the Term Debt Lien (other than release of the Term Debt Lien due to
the occurrence of the Term Debt Obligations Payment Date, and any release of the
Term Debt Lien after the occurrence and during the continuance of any event of
default under the ABL Agreement) on any Term Debt Priority Collateral, the ABL
Lien on such Term Debt Priority Collateral (excluding any portion of the
proceeds of such Term Debt Priority Collateral remaining after the Term Debt
Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person so long as such
release,



--------------------------------------------------------------------------------



sale or disposition of Term Debt Priority Collateral is permitted pursuant to
the terms of the ABL Documents.
(ii)    Upon any release, sale or disposition of Term Debt Priority Collateral
pursuant to any Enforcement Action that results in the release of the Term Debt
Lien (other than release of the Term Debt Lien due to the occurrence of the Term
Debt Obligations Payment Date) on any Term Debt Priority Collateral pursuant to
any Enforcement Action, the ABL Lien on such Term Debt Priority Collateral
(excluding any portion of the proceeds of such Term Debt Priority Collateral
remaining after the Term Debt Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as the proceeds of such Term Debt Priority Collateral are
applied in accordance with Section 4.1(a) (with, in the case of Term Debt
Obligations consisting of debt of a revolving nature, a corresponding permanent
reduction in the commitments thereto).
(iii)    The ABL Representative shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the Term Debt
Representative shall request in writing to evidence any release of the ABL Lien
described herein. The ABL Representative hereby appoints the Term Debt
Representative and any officer or duly authorized person of the Term Debt
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the ABL Representative and in the name of the ABL Representative or in the
Term Debt Representative's own name, from time to time, in the Term Debt
Representative's sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).
(c)    Receivables Priority Collateral.
(i)    Upon any release, sale or disposition of Receivables Priority Collateral
permitted pursuant to the terms of the Receivables Documents that results in the
release of the Receivables Lien (other than release of the Receivables Lien due
to the occurrence of the Receivables Obligations Payment Date, and any release
of the Receivables Lien after the occurrence and during the continuance of any
event of termination under the Receivables Sale Agreement) on any Receivables
Priority Collateral, the (A) ABL Lien on such Receivables Priority Collateral
(excluding any portion of the proceeds of such Receivables Priority Collateral
remaining after the Receivables Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as such release, sale or disposition of Receivables Priority
Collateral is permitted pursuant to the terms of the ABL Documents and (B) the
Term Debt Lien on such Receivables Priority Collateral (excluding any portion of
the proceeds of such Receivables Priority Collateral remaining after the
Receivables Obligations Payment Date occurs) shall be automatically and
unconditionally released with no further consent or action of any Person so long
as such release, sale or disposition of Receivables Priority Collateral is
permitted pursuant to the terms of the Term Debt Documents.
(ii)    Upon any release, sale or disposition of Receivables Priority Collateral
pursuant to any Enforcement Action that results in the release of the
Receivables Lien (other than release of the



--------------------------------------------------------------------------------



Receivables Lien due to the occurrence of the Receivables Obligations Payment
Date) on any Receivables Priority Collateral pursuant to any Enforcement Action,
(A) the ABL Lien on such Receivables Priority Collateral (excluding any portion
of the proceeds of such Receivables Priority Collateral remaining after the
Receivables Obligations Payment Date occurs) shall be automatically and
unconditionally released with no further consent or action of any Person so long
as the proceeds of such Receivables Priority Collateral are applied in
accordance with Section 4.1(a) and (B) the Term Debt Lien on such Receivables
Priority Collateral (excluding any portion of the proceeds of such Receivables
Priority Collateral remaining after the Receivables Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person so long as the proceeds of such Receivables
Priority Collateral are applied in accordance with Section 4.1(a).
(iii)    The ABL Representative and the Term Debt Representative shall promptly
execute and deliver such release documents and instruments and shall take such
further actions as the Receivables Representative shall request in writing to
evidence any release of the ABL Lien and Term Debt Liens described herein. Each
of the ABL Representative and the Term Debt Representative hereby appoints the
Receivables Representative and any officer or duly authorized person thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power of attorney in the place and stead of the ABL
Representative and the Term Debt Representative, as applicable and in the name
of the applicable Representative or in such Representative's own name, from time
to time, in the Receivables Representative's sole discretion, for the purposes
of carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this Section 4.2,
including, without limitation, any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).
4.3    Certain Real Property Notices; Insurance. (i) The Term Debt
Representative shall give the ABL Representative at least 30 days notice prior
to commencing any Enforcement Action against any Real Property owned by any Loan
Party at which ABL Priority Collateral is stored or otherwise located or to
dispossess any Loan Party from such Real Property.
(b)    Proceeds of Collateral include insurance proceeds and therefore the Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds.
The Representatives shall be named as additional insureds and loss payees with
respect to all insurance policies relating to Collateral. The ABL Representative
shall have the sole and exclusive right, as against the other Representatives,
to adjust settlement of insurance claims in the event of any covered loss, theft
or destruction of ABL Priority Collateral. The Term Debt Representative shall
have the sole and exclusive right, as against the other Representatives, to
adjust settlement of insurance claims in the event of any covered loss, theft or
destruction of Term Debt Priority Collateral. The Receivables Representative
shall have the sole and exclusive right, as against the other Representatives,
to adjust settlement of insurance claims in the event of any covered loss, theft
or destruction of Receivables Priority Collateral. All proceeds of such
insurance shall be remitted to the applicable Representative and each
Representative shall cooperate (if necessary) in a reasonable manner in
effecting the payment of insurance proceeds in accordance with Section 4.1.
SECTION 5.    Insolvency Proceedings.
5.1    Filing of Motions. Until the Senior Obligations Payment Date has
occurred, the Junior



--------------------------------------------------------------------------------



Representative agrees on behalf of itself and the other Junior Secured Parties
that no Junior Secured Party shall, in or in connection with any Insolvency
Proceeding, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
in respect of any of the Senior Collateral, including, without limitation, with
respect to the determination of any Liens or claims held by the Senior
Representative (including the validity and enforceability thereof) or any other
Senior Secured Party in respect of any Senior Collateral or the value of any
claims of such parties under Section 506(a) of the Bankruptcy Code or otherwise;
provided that each Junior Representative may (i) file a proof of claim in an
Insolvency Proceeding, and (ii) file any necessary responsive or defensive
pleadings in opposition of any motion or other pleadings made by any Person
objecting to or otherwise seeking the disallowance of any Person objecting to or
otherwise seeking the disallowance of the claims of the Junior Secured Parties
on the Senior Collateral, subject to the limitations contained in this Agreement
and only if consistent with the terms and the limitations on the Junior
Representative imposed hereby.
5.2    Financing Matters.
(a)    ABL DIP Financing. If any Loan Party becomes subject to any Insolvency
Proceeding in the United States at any time prior to the ABL Obligations Payment
Date, and if the ABL Representative or the other ABL Secured Parties desire to
consent (or not object) to the use of cash collateral under the Bankruptcy Code
or to provide financing to any Loan Party under the Bankruptcy Code or to
consent (or not object) to the provision of such financing to any Loan Party by
any third party (any such financing, "ABL DIP Financing"), then each other
Representative agrees, on behalf of itself and its Secured Parties, that each
such Secured Party (i) (x) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to, the use of such cash
collateral or to such ABL DIP Financing on the grounds of a failure to provide
"adequate protection" for such Representative's Lien on the Collateral to secure
its Obligations or on any other grounds and (y) will not request any adequate
protection solely as a result of such ABL DIP Financing except as set forth in
Section 5.04 below and (ii) will subordinate (and will be deemed hereunder to
have subordinated) its Liens on any ABL Priority Collateral (A) to such ABL DIP
Financing on the same terms as the its Liens are subordinated to the ABL Liens
hereunder (and such subordination will not alter in any manner the terms of this
Agreement), (B) to any adequate protection provided to the ABL Secured Parties
and (C) to any "carve-out" agreed to by the ABL Representative or the other ABL
Secured Parties, so long as (x) the such Representative retains their Lien on
the Collateral to secure the their Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under the Bankruptcy Code)
and, as to the its Senior Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien securing such ABL DIP Financing is junior and subordinate to the Lien of
the such Representative on such Representative's Senior Collateral, (y) all
Liens on ABL Priority Collateral securing any such ABL DIP Financing shall be
senior to or on a parity with the Liens of the ABL Representative and the ABL
Secured Parties securing the ABL Obligations on ABL Priority Collateral and (z)
if the ABL Representative receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations, and such
replacement or adequate protection Lien is on any of the Senior Collateral of
another Representative, (1) such replacement or adequate protection Lien on such
post-petition assets which are part of another Representative's Senior
Collateral is junior and subordinate to the Lien in favor of such Representative
on such Senior Collateral and (2) the applicable Representative also receives a
replacement or adequate protection Lien on such post-petition assets of the
debtor to secure the its Obligations. In no event will any of the ABL Secured
Parties seek to obtain a priming Lien on any of the Senior Collateral of another
Secured Party Group and nothing contained herein shall be deemed to be a consent
by any Secured Parties to any adequate protection payments using its Senior
Collateral.



--------------------------------------------------------------------------------



(b)    Term Debt DIP Financing. If any Loan Party becomes subject to any
Insolvency Proceeding in the United States at any time prior to the Term Debt
Obligations Payment Date, and if the Term Debt Representative or the other Term
Debt Secured Parties desire to consent (or not object) or to provide financing
to any Loan Party under the Bankruptcy Code or to consent (or not object) to the
provision of such financing to any Loan Party by any third party (any such
financing, "Term Debt DIP Financing"), then each other Representative agrees, on
behalf of itself and its other Secured Parties, that each such Secured Party (i)
(x) will be deemed to have consented to, will raise no objection to, nor support
any other Person objecting to such Term Debt DIP Financing on the grounds of a
failure to provide "adequate protection" for the such Representative's Lien on
the Collateral to secure its Obligations or on any other grounds and (y) will
not request any adequate protection solely as a result of such Term Debt DIP
Financing except as set forth in Section 5.04 below and (ii) will subordinate
(and will be deemed hereunder to have subordinated) its Liens on any Term Debt
Priority Collateral (A) to such Term Debt DIP Financing on the same terms as the
its Liens are subordinated to the Term Debt Liens hereunder (and such
subordination will not alter in any manner the terms of this Agreement), (B) to
any adequate protection provided to the Term Debt Secured Parties and (C) to any
"carve-out" agreed to by the Term Debt Representative or the other Term Debt
Secured Parties, so long as (x) the applicable Representative retains its Lien
on the Collateral to secure its Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under the Bankruptcy Code)
and, as to its Senior Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien securing such Term Debt DIP Financing is junior and subordinate to the Lien
of the such Representative on its Senior Collateral, (y) all Liens on Term Debt
Priority Collateral securing any such Term Debt DIP Financing shall be senior to
or on a parity with the Liens of the Term Debt Representative and the Term Debt
Secured Parties securing the Term Debt Obligations on Term Debt Priority
Collateral and (z) if the Term Debt Representative receives a replacement or
adequate protection Lien on post-petition assets of the debtor to secure the
Term Debt Obligations, and such replacement or adequate protection Lien is on
any of the Senior Collateral of a Representative, (1) such replacement or
adequate protection Lien on such post-petition assets which are part of such
Representative's Senior Collateral is junior and subordinate to the Lien in
favor of such Representative on its Senior Collateral and (2) such
Representative also receives a replacement or adequate protection Lien on such
post-petition assets of the debtor to secure its Obligations. In no event will
any of the Term Debt Secured Parties seek to obtain a priming Lien on any of the
Senior Collateral of another Representative, and nothing contained herein shall
be deemed to be a consent by any Secured Parties to any adequate protection
payments using a Secured Parties Senior Collateral.
(c)    Bankruptcy Liens Subject to this Agreement. All Liens granted to a
Representative in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.
5.3    Relief From the Automatic Stay. Until the Senior Obligations Payment Date
applicable to an Obligation, each Representative agrees, on behalf of itself and
the its other Secured Parties, that none of them will seek relief from the
automatic stay or from any other stay in any Insolvency Proceeding or take any
action in derogation thereof, in each case in respect of Senior Collateral
securing such Obligations, without the prior written consent of the
Representative representing the Secured Parties holding such Obligations. In
addition, no Representative shall seek any relief from the automatic stay with
respect to any Collateral without providing 30 days' prior written notice to the
other, unless otherwise agreed by all the Representatives.
5.4    Adequate Protection. Each Representative, on behalf of itself and its
other Secured Parties, agrees that, prior to the Senior Obligations Payment Date
of each of the other Representatives, so long as



--------------------------------------------------------------------------------



the other Representatives and their respective other Secured Parties comply with
this Section, none of them shall object, contest, or support any other Person
objecting to or contesting, (i) any request by another Secured Party for
adequate protection of its interest in the Collateral or any adequate protection
provided to such Secured Parties or (ii) any objection by a Secured Party to any
motion, relief, action or proceeding based on a claim of a lack of adequate
protection in the Collateral or (iii) the payment of interest, fees, expenses or
other amounts to the a Secured Party under Section 506(b) or 506(c) of the
Bankruptcy Code or otherwise; provided that any action described in the
foregoing clauses (i) and (ii) does not violate Section 5.2. Each
Representative, on behalf of itself and its other Secured Parties, further
agrees that, prior to the Senior Obligations Payment Date of each of the other
Representatives, none of them shall assert or enforce any claim under Section
506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to or on a
parity with the Senior Liens of the other Representatives for costs or expenses
of preserving or disposing of any Collateral. Notwithstanding anything to the
contrary set forth in this Section and in clause (i)(y) of Sections 5.2(a) and
5.2(b), but subject to all other provisions of this Agreement (including,
without limitation, in clause (i) (x) of Sections 5.2(a) and 5.2(b)) and Section
5.3), in any Insolvency Proceeding, if any Secured Parties (or any subset
thereof and such Secured Parties, herein the "benefited Secured Party Group")
are granted adequate protection consisting of additional collateral that
constitutes Senior Collateral of another Secured Party Group (with replacement
liens on such additional collateral) and superpriority claims in connection with
any DIP financing or use of cash collateral, and such other Secured Party Group
does not object to the adequate protection being provided to them, then in
connection with any such DIP financing or use of cash collateral the applicable
Representative of such other Secured Party Group, on behalf of itself and any of
its other Secured Parties, may, as adequate protection of their interests in
their Senior Collateral, seek or accept (and the other Representatives and
Secured Parties shall not object to) adequate protection consisting solely of
(x) a replacement Lien on the same additional collateral, subordinated to the
Liens securing the Senior Obligations of the other on the same basis as the
other Liens on such Senior Collateral are so subordinated to applicable Junior
Obligations under this Agreement and (y) superpriority claims junior in all
respects to the superpriority claims granted to the benefited Secured Party
Group, provided, however, that each Representative shall have irrevocably
agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of
itself and its Secured Parties, in any stipulation and/or order granting such
adequate protection, that such junior superpriority claims may be paid under any
plan of reorganization in any combination of cash, debt, equity or other
property having a value on the effective date of such plan equal to the allowed
amount of such claims.
5.5    Avoidance Issues. If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a "Recovery"),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Obligations Payment Date shall be deemed not to have occurred. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.
5.6    Asset Dispositions in an Insolvency Proceeding. Neither the Junior
Representative nor any



--------------------------------------------------------------------------------



other Junior Secured Party shall, in an Insolvency Proceeding or otherwise,
oppose any sale or disposition of any Senior Collateral that is supported by the
Senior Secured Parties, and the Junior Representative and each other Junior
Secured Party will be deemed to have consented under Section 363 of the
Bankruptcy Code (and otherwise) to any sale of any Senior Collateral supported
by the Senior Secured Parties and to have released the Junior Liens on such
assets.
5.7    Other Matters. To the extent that the Senior Representative or any Senior
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Collateral on which it has a Junior
Lien, such Senior Representative agrees, on behalf of itself and the other
Senior Secured Parties, not to assert any of such rights without the prior
written consent of the Junior Representative; provided that if requested by the
Junior Representative, such Senior Representative shall timely exercise such
rights in the manner requested by the Junior Representative, including any
rights to payments in respect of such rights.
5.8    Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a "subordination agreement" under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
SECTION 6.    Receivables Assets.
6.1    Sale of Receivables Assets; True Sale; Release of Liens. It is the intent
of the Loan Parties and the Receivables Buyer that the Receivables Transactions
be accounted for and otherwise treated as true and absolute sales by the
Originators and purchases by the Receivables Buyer and not as loans. Each of the
Secured Parties agree that: (a) the Receivables purchased or contributed to the
Receivables Buyer under the terms of the Receivables Sale Agreement and all
related Receivables Assets, shall for all purposes of this Agreement (i) be
owned by the Receivables Buyer, (ii) be transferred to the Receivables Buyer
free and clear of all Liens of the Secured Parties or any one of them (other
than the Receivables Lien of the Receivables Secured Parties), (iii) once so
transferred, be subject to a first priority Lien in favor of the Receivables
Secured Parties, and (iv) not constitute Collateral hereunder; and (b) effective
upon each such transfer or sale by any Originator of the applicable Receivables
Assets, any liens of the Secured Parties (other than the Receivables Lien of the
Receivables Secured Parties) on the Receivables Assets so transferred or sold,
shall be automatically and unconditionally released with no further consent or
action of any Person. Notwithstanding the foregoing, nothing contained herein
shall release any Secured Party's Lien in the Proceeds received by or owing to
any Originator for the sale of any Receivables Assets to the Receivables Buyer
or any Originator's other rights, claims, general intangibles and supporting
obligations arising under or in connection with the sale of any Receivables
Assets or the Receivables Sale Agreement.
(a)    If Receivables Sales Deemed Loans. If an Originator (notwithstanding the
parties' intent that the Receivables Transactions be accounted for and otherwise
treated as true and absolute sales by the Originators and purchases by the
Receivables Buyer and not as loans) has or is deemed to have any right, title or
interest in any Receivables Assets after they are sold to the Receivables Buyer,
then such Receivables Assets will thereafter be Collateral hereunder and the
Security Interests of ABL Representative and the Term Debt Representative shall
automatically reattach to such property without any further action by any
Secured Party, any Loan Party or other party; provided that nothing contained
herein shall operate to release or establish any preference or priority over any
lien on the Receivables Assets created in favor of the Receivables Buyer
pursuant to the Receivables Sale Agreement under such circumstances.
(b)    Conversion of Receivables Assets to ABL Priority Collateral. If any
Receivables Asset



--------------------------------------------------------------------------------



purchased or assigned to the Receivables Buyer is sold, conveyed or otherwise
transferred back to an Originator or another Loan Party then (a) the Security
Interests of ABL Representative and the Term Debt Representative shall
automatically reattach to such property without any further action by any
Secured Party, any Loan Party or other party; (b) such property will be
Collateral and ABL Priority Collateral hereunder; and (c)  such property will no
longer be Receivables Assets or Receivables Priority Collateral hereunder.
(c)    Receivables Priority Collateral. If any Receivables Assets are deemed to
be Collateral in accordance with Section 6.1(a), then the Receivables Assets
shall be "Receivables Priority Collateral" hereunder subject to the operation of
Section 6.1(b).
6.2    Capital Stock of Receivables Buyer; Limit on Insolvency Proceedings
Actions. The Receivables Buyer is owned by Borrower and, as a result, the
Capital Stock issued by the Receivables Buyer is Collateral and ABL Priority
Collateral hereunder. Each Secured Party hereby agrees that prior to the date
that is one year and one day after the payment in full of all Receivables
Obligation, it shall not commence an Insolvency Proceeding against the
Receivables Buyer nor, through the exercise of any Enforcement Right by such
Secured Party, cause the Receivables Buyer to file an Insolvency Proceeding.
SECTION 7.    Modification to Documents.
(a)    Each Loan Party and the Term Debt Representative, on behalf of itself and
the Term Debt Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Term Debt Documents in
violation of this Agreement.
(b)    Each Loan Party and the ABL Representative, on behalf of itself and the
ABL Secured Parties, agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the ABL Documents in violation of this
Agreement.
(c)    Each Loan Party, the Receivables Buyer and the Receivables Representative
each agree that it shall not at any time execute or deliver any amendment or
other modification to the Receivables Documents or the Credit and Security
Agreement in violation of this Agreement.
(d)    Solely in the case of the Senior ABL/Term Security Documents, and without
affecting any Receivables Security Document or any rights of the Receivables
Representative, in the event the ABL Representative or the Term Debt
Representative enters into any amendment, waiver or consent in respect of any of
the Senior ABL/Term Security Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Senior ABL/Term Security Document or changing in any manner the rights of any
parties thereunder, in each case solely with respect to any Senior Collateral
subject thereto, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable Security Document
without the consent of or action by any Junior Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that, (i) no such amendment, waiver or consent shall have the effect of removing
assets subject to the Lien of any Junior Security Document, except to the extent
that a release of such Lien is permitted by Section 4.2, (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Junior Secured Parties and does not affect the Senior Secured Parties in a
like or similar manner shall not apply to the Junior Security Documents without
the consent of the Junior Representative, (iii) no such amendment, waiver or
consent with respect to any provision applicable to the Junior Representative
under the Junior Documents shall be made without the prior written consent of
the Junior Representative, (iv) notice of such amendment,



--------------------------------------------------------------------------------



waiver or consent shall be given to the Junior Representative no later than 30
days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof and (v) such amendment,
waiver or modification to the applicable Junior Security Documents shall be
approved by Borrower in writing.
SECTION 8.    Purchase Options.
8.1    Notice of Exercise. (i) Upon the occurrence and during the continuance of
an "Event of Default" under the ABL Documents, if such Event of Default remains
uncured or unwaived for at least thirty (30) consecutive days and the requisite
ABL Lenders have not agreed to forbear from the exercise of remedies, all or a
portion of the Term Debt Secured Parties, acting as a single group, shall have
the option at any time upon five (5) Business Days' prior written notice to the
ABL Representative to purchase all of the ABL Obligations from the ABL Secured
Parties. Such notice from such Term Debt Secured Parties to the ABL
Representative shall be irrevocable.
(b)    Upon the occurrence and during the continuance of an "Event of Default"
under the Term Debt Documents, if such Event of Default remains uncured or
unwaived for at least thirty (30) consecutive days and the Term Debt
Representative has not agreed to forbear from the exercise of remedies, all or a
portion of the ABL Creditors, acting as a single group, shall have the option at
any time upon five (5) Business Days' prior written notice to the Term Debt
Representative to purchase all of the Term Debt Obligations from the lenders
under the Term Loan Agreement or holders of the Senior Secured Notes. Such
notice from such ABL Creditors to the Term Debt Representative shall be
irrevocable.
8.2    Purchase and Sale. (i) On the date specified by the relevant Term Debt
Secured Parties in the notice contemplated by Section 8.1(a)  above (which shall
not be less than five (5) Business Days, nor more than twenty (20) calendar
days, after the receipt by the ABL Representative of the notice of the relevant
Term Debt Secured Parties' election to exercise such option), the ABL Lenders
shall sell to the relevant Term Debt Secured Parties, and the relevant Term Debt
Secured Parties shall purchase from the ABL Lenders, the ABL Obligations,
provided that, the ABL Representative and the ABL Secured Parties shall retain
all rights to be indemnified or held harmless by the Loan Parties in accordance
with the terms of the ABL Documents but shall not retain any rights to the
security therefor.
(b)    On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 8.1(b) above (which shall not be less than five (5)
Business Days, nor more than twenty (20) calendar days, after the receipt by
Term Debt Representative of the notice of the relevant ABL Creditor's election
to exercise such option), the holders of the Senior Secured Notes and lenders
under the Term Loan Agreement shall sell to the relevant ABL Creditors, and the
relevant ABL Creditors shall purchase from the holders of the Senior Secured
Notes and lenders under the Term Loan Agreement, the Term Debt Obligations,
provided that, the Term Debt Representative and the Term Debt Secured Parties
shall retain all rights to be indemnified or held harmless by the Loan Parties
in accordance with the terms of the Term Debt Documents but shall not retain any
rights to the security therefor.
8.3    Payment of Purchase Price. Upon the date of such purchase and sale, the
relevant Term Debt Secured Parties or the relevant ABL Creditors, as applicable,
shall (a) pay to the ABL Representative for the benefit of the ABL Lenders (with
respect to a purchase of the ABL Obligations) or to the Term Debt Representative
for the benefit of the holders of the Senior Secured Notes and lenders under the
Term Loan Agreement (with respect to a purchase of the Term Debt Obligations) as
the purchase price therefor the full amount of all the ABL Obligations or Term
Debt Obligations, as applicable, then outstanding and unpaid



--------------------------------------------------------------------------------



(including principal, interest, fees and expenses, including reasonable
attorneys' fees and legal expenses but specifically excluding any prepayment
premium, termination or similar fees), (b) with respect to a purchase of the ABL
Obligations, furnish cash collateral to the ABL Representative in a manner and
in such amounts as the ABL Representative determines is reasonably necessary to
secure the ABL Representative, the ABL Secured Parties, letter of credit issuing
banks and applicable affiliates in connection with any issued and outstanding
letters of credit, hedging obligations and cash management obligations secured
by the ABL Documents, (c) with respect to a purchase of the ABL Obligations,
agree to reimburse the ABL Representative, the ABL Secured Parties and letter of
credit issuing banks for any loss, cost, damage or expense (including reasonable
attorneys' fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding letters of credit as
described above and any checks or other payments provisionally credited to the
ABL Obligations, and/or as to which the ABL Representative has not yet received
final payment, (d) agree to reimburse the ABL Secured Parties or the Term Debt
Secured Parties, as applicable, and with respect to a purchase of the ABL
Obligations letter of credit issuing banks, in respect of indemnification
obligations of the Loan Parties under the ABL Documents or the Term Debt
Documents, as applicable, as to matters or circumstances known to the ABL
Representative or the Term Debt Representative, as applicable, at the time of
the purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys' fees and legal
expenses) to the ABL Secured Parties, the Term Debt Secured Parties or letter of
credit issuing banks, as applicable, and (e) agree to indemnify and hold
harmless the ABL Secured Parties or the Term Debt Secured Parties, as
applicable, and with respect to a purchase of the ABL Obligations letter of
credit issuing banks, from and against any loss, liability, claim, damage or
expense (including reasonable fees and expenses of legal counsel) arising out of
any claim asserted by a third party in respect of the ABL Obligations or the
Term Debt Obligations, as applicable, as a direct result of any acts by any Term
Debt Secured Party or any ABL Secured Party, as applicable, occurring after the
date of such purchase. Such purchase price and cash collateral shall be remitted
by wire transfer in federal funds to such bank account in New York, New York as
the ABL Representative or the Term Debt Representative, as applicable, may
designate in writing for such purpose.
8.4    Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (including the ABL Representative or the Term Debt Representative, if
applicable) and without recourse of any kind, except that the selling party
shall represent and warrant: (a) the amount of the ABL Obligations or Term Debt
Obligations, as applicable, being purchased from it, (b) that such selling party
owns the ABL Obligations or Term Debt Obligations, as applicable, free and clear
of any Liens or encumbrances and (c) that such selling party has the right to
assign such ABL Obligations or Term Debt Obligations, as applicable, and the
assignment is duly authorized.
SECTION 9.    Reliance; Waivers; etc.
9.1    Reliance. The ABL Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Term Debt Representative, on
behalf of it itself and the other Term Debt Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the ABL
Representative, the other ABL Secured Parties, the Receivables Buyer, the
Receivables Representative and the other Receivables Secured Parties. The Term
Debt Documents are deemed to have been executed and delivered and all extensions
of credit thereunder are deemed to have been made or incurred, in reliance upon
this Agreement. The ABL Representative, on behalf of itself and the other ABL
Secured Parties, expressly waives all notices of the acceptance of and reliance
on this Agreement by the Term Debt Representative, the other Term Debt Secured
Parties, the Receivables Buyer, the Receivables Representative and the other
Receivables Secured Parties. The Receivables Sale Agreement is deemed to have
been executed and delivered and purchases



--------------------------------------------------------------------------------



made thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The Receivables Buyer and the Receivables Representative expressly
waive all notices of the acceptance of and reliance on this Agreement by the
Term Debt Representative, the other Term Debt Secured Parties, the ABL
Representative and the other ABL Secured Parties.
9.2    No Warranties or Liability. The Term Debt Representative, the ABL
Representative, the Receivables Buyer and the Receivables Representative
acknowledge and agree that none of them has made any representation or warranty
hereunder with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other ABL Document, any Term Debt
Document, the Receivables Documents or the Credit and Security Agreement. Except
as otherwise provided in this Agreement, the Term Debt Representative, the ABL
Representative, the Receivables Buyer and the Receivables Representative will be
entitled to manage and supervise the respective extensions of credit to any Loan
Party in accordance with law and their usual practices, modified from time to
time as they deem appropriate.
9.3    No Waivers. No right or benefit of any party hereunder shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the ABL Documents, the Term Debt
Documents or the Receivables Documents or any noncompliance by the Receivables
Buyer with the terms and conditions of the Credit and Security Agreement.
SECTION 10.    Obligations Unconditional. All rights, interests, agreements and
obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:
(a)    any lack of validity or enforceability of any Senior Document or any
Junior Document and regardless of whether the Liens of the Senior Representative
and Senior Secured Parties are not perfected or are voidable for any reason;
(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or the Junior Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof or any refinancing, whether by course of conduct or otherwise, of the
terms of any Senior Document or any Junior Document;
(c)    any exchange, release or lack of perfection of any Lien on any Collateral
or any other asset, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;
(d)    the commencement of any Insolvency Proceeding in respect of any Loan
Party; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of any Secured
Obligation or any Junior Secured Party in respect of this Agreement.
SECTION 11.    Miscellaneous.
11.1    Rights of Subrogation. Each Representative, for and on behalf of itself
and its other Secured



--------------------------------------------------------------------------------



Parties, agrees that no payment to any other Representative or any other Secured
Party pursuant to the provisions of this Agreement shall entitle it or any of
its Secured Parties to exercise any rights of subrogation in respect thereof
until the Senior Obligations Payment Date applicable to the Obligations of the
other Secured Parties. Following the Senior Obligations Payment Date applicable
to its Obligations, each Representative agrees to execute such documents,
agreements, and instruments as any other Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Obligations resulting from payments to such Secured Party by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by such Representative are paid
by such Person upon request for payment thereof.
11.2    Further Assurances. Each Representative will, at their own expense and
at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that the other party may reasonably request, in order to protect
any right or interest granted or purported to be granted hereby or to enable any
other Representative to exercise and enforce its rights and remedies hereunder;
provided, however, that no party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 11.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 11.2.
11.3    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Loan Document or the Credit and Security
Agreement, the provisions of this Agreement shall govern.
11.4    Continuing Nature of Provisions. Subject to Section 5.5, this Agreement
shall continue to be effective, and shall not be terminable by any party hereto,
until any two of the Obligations payment dates (i.e., the ABL Obligations
Payment Date, the Term Debt Obligations Payment Date and the Receivables
Obligations Payment Date) shall have occurred; provided that if a Replacement
ABL Agreement, Replacement Senior Secured Notes Agreement, Replacement Term Loan
Agreement or Replacement Receivables Sale Agreement, as applicable, is entered
into following such termination, the relevant Secured Parties agree to, upon the
request of any Loan Party, restore this Agreement on the terms and conditions
set forth herein until the earlier to occur of the next following ABL
Obligations Payment Date, Term Debt Obligations Payment Date or Receivables
Obligations Payment Date. This is a continuing agreement and the Secured Parties
may continue, at any time and without notice to the other parties hereto, to
extend credit and other financial accommodations, lend monies and provide
indebtedness to, or for the benefit of, any Loan Party on the faith hereof. In
furtherance of the foregoing:
(a)    Upon receipt of a notice from the Loan Parties stating that the Loan
Parties (or any of them) have entered into entered into a Replacement ABL
Agreement (which notice shall include the identity of the new ABL
Representative), the Term Debt Representative and the Receivables Representative
shall promptly (i) enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Loan Parties or the new ABL
Representative shall reasonably request in order to provide to the new ABL
Representative the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement, (ii) deliver to the new ABL
Representative any ABL Priority Collateral held by it, together with any
necessary endorsements (or otherwise allow the new ABL Representative to obtain
control of such ABL Priority Collateral), and (iii) take such other actions as
the Loan Parties or the new ABL Representative may reasonably request to provide
the new ABL Representative or the applicable the ABL Secured Parties



--------------------------------------------------------------------------------



the benefits of this Agreement. The new ABL Representative shall agree in a
writing addressed to the Term Debt Representative and the Receivables
Representative to be bound by the terms of this Agreement.
(b)    Upon receipt of a notice from the Loan Parties stating that the Loan
Parties (or any of them) have entered into a Replacement Senior Secured Notes
Agreement or a Replacement Term Loan Agreement (which notice shall include the
identity of the new Term Debt Representative, if applicable), the ABL
Representative and the Receivables Representative shall promptly (i) enter into
such documents and agreements (including amendments or supplements to this
Agreement) as the Loan Parties or the new Term Debt Representative shall
reasonably request in order to provide to the new Term Debt Representative or
the applicable new Term Debt Secured Parties the rights contemplated hereby, in
each case consistent in all material respects with the terms of this Agreement,
(ii) deliver to the new Term Debt Representative any Term Debt Priority
Collateral held by it together with any necessary endorsements (or otherwise
allow the new Term Debt Representative to obtain control of such Term Debt
Priority Collateral), and (iii) take such other actions as the Loan Parties or
the new Term Debt Representative may reasonably request to provide the new Term
Debt Representative the benefits of this Agreement. The new Term Debt
Representative shall agree in a writing addressed to the ABL Representative and
the Receivables Representative to be bound by the terms of this Agreement.
(c)    Upon receipt of a notice from the Loan Parties stating that the Loan
Parties (or any of them) have entered into entered into a Replacement
Receivables Sale Agreement (which notice shall include the identity of the new
Receivables Buyer), the ABL Representative and the Term Debt Representative
shall promptly (i) enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Loan Parties or the new
Receivables Buyer shall reasonably request in order to provide to the new
Receivables Buyer or the applicable new Receivables Secured Parties the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement, (ii) deliver to the new Receivables Buyer any
Receivables Priority Collateral held by it together with any necessary
endorsements (or otherwise allow the new Receivables Buyer to obtain control of
such Receivables Priority Collateral), and (iii) take such other actions as the
Loan Parties or the new Receivables Buyer may reasonably request to provide the
new Receivables Buyer the benefits of this Agreement. The new Receivables Buyer
shall agree in a writing addressed to the other Representatives to be bound by
the terms of this Agreement.
(d)    Upon receipt of a notice from the Receivables Buyer stating it has
entered into a Replacement Credit and Security Agreement (which notice shall
include the identity of the new Receivables Representative), the ABL
Representative and the Term Debt Representative shall promptly (i) enter into
such documents and agreements (including amendments or supplements to this
Agreement) as the Receivables Buyer shall reasonably request in order to provide
to the new Receivables Representative and the applicable new Receivables Secured
Parties the rights contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement, (ii) deliver to the new Receivables
Representative any Receivables Priority Collateral held by it together with any
necessary endorsements (or otherwise allow the new Receivables Representative to
obtain control of such Receivables Priority Collateral), and (iii) take such
other actions as the Receivables Buyer or new Receivables Representative may
reasonably request to provide the new Receivables Representative the benefits of
this Agreement. The new Receivables Representative shall agree in a writing
addressed to the other Representatives to be bound by the terms of this
Agreement.
11.5    Amendments; Waivers. (i) No amendment or modification of or supplement
to any of the provisions of this Agreement shall be effective unless the same
shall be in writing and signed by the all the Representatives, and, in the cases
of (i) amendments or modifications of Sections 2.6(b), 3.5, 3.6, 4.2, 6, 11.4,
11.5, 11.7, 11.8 that indirectly or directly affect the rights or duties of any
Loan Party and (ii) amendments



--------------------------------------------------------------------------------



or modifications of or supplements to this Agreement that directly affect the
rights or duties of any Loan Party, such Loan Party. Each Representative shall
notify Borrower at the address specified in the signature pages to this
Agreement of any amendment or modification of or supplement to any provisions of
this Agreement which does not need to be signed by a Loan Party and provide
Borrower with a copy of such amendment, modification or supplement.
(b)    It is understood that each Representative, without the consent of any
other Secured Party, may in their discretion determine that a supplemental
agreement (which may take the form of an amendment and restatement of this
Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations ("Additional Debt") of any of the Loan Parties
become ABL Obligations, Receivables Obligations or Term Debt Obligations, as the
case may be, under this Agreement, which supplemental agreement shall specify
whether such Additional Debt constitutes ABL Obligations, Receivables
Obligations or Term Debt Obligations, provided, that such Additional Debt is
permitted to be incurred by the ABL Agreement, Receivables Sale Agreement and
Term Debt Agreement then extant, and is permitted by such agreements to be
subject to the provisions of this Agreement as ABL Obligations, Receivables
Obligations, or Term Debt Obligations, as applicable.
(c)    Notwithstanding the terms of Section 11.5(a) and (b), in the event that
the Term Debt Representative, the Receivables Buyer or the Receivables
Representative does not take the actions contemplated by Section 11.4(a) in
connection with any permitted Additional Debt within 10 days after the delivery
of a written request to do so, the ABL Representative, without the consent of
the Term Debt Representative, the Receivables Buyer or the Receivables
Representative, may modify this Agreement (which modification may take the form
of an amendment and restatement of this Agreement) for the purpose of having any
Replacement ABL Agreement or Additional Debt of any of the Loan Parties become
ABL Obligations under this Agreement, which agreement shall specify that such
Replacement ABL Agreement or Additional Debt constitutes ABL Obligations,
provided, that such Additional Debt is permitted to be incurred pursuant to each
Term Debt Agreement then extant, and is permitted by such agreements (as
determined by the ABL Representative in good faith and certified by an officer
of Borrower to the Term Debt Representative and the Receivables Buyer) to be
subject to the provisions of this Agreement as ABL Obligations, as applicable.
11.6    Information Concerning Financial Condition of the Loan Parties. Each
Representative hereby assumes responsibility for keeping itself informed of the
financial condition of the Loan Parties and all other circumstances bearing upon
the risk of nonpayment of its Obligations. Each Representative hereby agrees
that no party shall have any duty to advise any other party of information known
to it regarding such condition or any such circumstances (except as otherwise
provided in the applicable Loan Documents or Credit and Security Agreement, as
applicable). In the event a Representative, in its sole discretion, undertakes
at any time or from time to time to provide any information to any other party
to this Agreement, it shall be under no obligation (a) to provide any such
information to such other party or any other party on any subsequent occasion,
(b) to undertake any investigation not a part of its regular business routine,
or (c) to disclose any other information.
11.7    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTION.



--------------------------------------------------------------------------------



11.8    Submission to Jurisdiction; JURY TRIAL WAIVER. (i) Each Secured Party
and each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each such
party hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each such party
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the any Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.
(b)    Each Secured Party and each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so (i) any objection it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (a) of this Section and (ii) the defense of an
inconvenient forum to the maintenance of such action or proceeding.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.9. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
(d)    EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
11.9    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 11.9) shall be as set forth below each party's name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.
11.10    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and each of the Secured Parties and
their respective successors and assigns (including any Person to whom a Lien has
been granted in a party's rights under this Agreement), and nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Collateral. The
Receivables Buyer has collaterally assigned this Agreement to the Receivables
Representative under the terms of the Credit and Security Agreement.
11.11    Headings. Section headings used herein are for convenience of reference
only, are not part



--------------------------------------------------------------------------------



of this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
11.12    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
11.13    Other Remedies. For avoidance of doubt, it is understood that nothing
in this Agreement shall prevent any Secured Party from exercising any available
remedy to accelerate the maturity of any indebtedness or other obligations owing
under the Loan Documents to which it is a party, the Receivables Sale Agreement
to which it is a party or the Credit and Security Agreement (to the extent such
Secured Party is a party thereto) or to demand payment under any guarantee in
respect thereof.
11.14    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective when it
shall have been executed by each party hereto.
11.15    Additional Loan Parties. Borrower shall cause each Person that becomes
a Loan Party after the date hereof to become a party to this Agreement by
execution and delivery by such Person of a Joinder Agreement in the form of
Annex 1 hereto.
11.16    Amendment and Restatement. This Agreement amends and restates the Prior
Intercreditor Agreement in its entirety.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH (as assignee of JPMorgan Chase Bank, N.A.), as ABL Representative
for and on behalf of the ABL Secured Parties




By:    /s/ James V. Kenwood                
James V. Kenwood, Executive Director




By:    /s/ Izumi Fukushima                
Izumi Fukushima, Executive Director




Address for Notices:



--------------------------------------------------------------------------------





Rabobank Nederland
c/o Corporate Services
Attn: Punam Gambhir
10 Exchange Place, 16th Floor
Jersey City, New Jersey 07302
Phone: 201-499-5322
Fax: 914-304-9327


With a copy to:


Rabobank Nederland
13355 Noel Road, Suite 1000
Dallas, TX 75240-6645
United States of America
Attention James V. Kenwood
Telecopy (972) 419-6315



--------------------------------------------------------------------------------



COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, as Receivables Representative




By:    /s/ Christopher Hartofills                    
Christopher Hartofills, Vice President




By:    /s/ Izumi Fukushima                        
Izumi Fukushima, Executive Director


Address for Notices:


Securitization - Middle Office
Rabobank International
245 Park Avenue
New York, New York 10167
Phone: 212.916.7932
Fax: 914.287.2254
Email: naconduit@rabobank.com





--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as Term Debt Representative for and on behalf of
the Term Debt Secured Parties


By:___/s/ Jack Ellerin _____________________________
Name: Jack Ellerin
Title: Vice President


Address for Notices:


U.S. Bank National Association
Two Midtown Plaza
1349 West Peachtree Street NW
Suite 1050
Atlanta, Georgia 30309
Attention: Jack Ellerin
Phone: (404) 898-8830
Telecopy: (404) 898-2467



--------------------------------------------------------------------------------



SMITHFIELD RECEIVABLES FUNDING, LLC, as the Receivables Buyer


By: SFFC, Inc., its managing partner


By:_/s/ Charles McCarrick______________________________
Name: Charles McCarrick
Title: President


Address for Notices:


Smithfield Foods, Inc.
200 Commerce Street
Smithfield, VA 23430
Attention: Robert Manly and Ken Sullivan
Telecopy: (757)-365-3070







--------------------------------------------------------------------------------



Loan Parties:


Smithfield Foods, Inc., a Virginia corporation




By:        /s/ Timothy Dykstra                
Name:    Timothy Dykstra
Title:    Vice President


Brown's Realty Partnership, a North Carolina general partnership
Carroll's Realty Partnership, a North Carolina general partnership
Smithfield-Carroll's Farms, a Virginia general partnership


By:
Murphy-Brown, LLC, as a general partner of each





By:    /s/ Timothy Dykstra            
Name:    Timothy Dykstra
Title:     Vice President



--------------------------------------------------------------------------------



Armour-Eckrich Meats LLC, a Delaware limited liability company
Farmland Foods, Inc., a Delaware corporation
John Morrell & Co., a Delaware corporation
Murphy-Brown LLC, a Delaware limited liability company
Murphy Farms of Texhoma, Inc., an Oklahoma corporation
Patrick Cudahy, LLC, a Delaware limited liability company
Premium Pet Health, LLC, a Delaware limited liability company
Premium Standard Farms, LLC, a Delaware limited liability company
Smithfield Global Products Inc., a Delaware corporation
The Smithfield Packing Company, Incorporated, a Delaware corporation
Smithfield Purchase Corporation, a North Carolina corporation
Smithfield Transportation Co., Inc., a Delaware corporation
Stefano Foods, Inc., a North Carolina corporation
SFRMH Liquidation, Inc. (f/k/a RMH Foods, Inc.), a Delaware corporation




By:    /s/ Timothy Dykstra                
Name:    
Title:    




Jonmor Investments, Inc., a Delaware corporation
Patcud Investments, Inc., a Delaware corporation
SFFC, INC., a Delaware corporation
SF Investments, Inc., a Delaware corporation




By:    /s/ Thomas S. Ottinger
Name:    Thomas S. Ottinger
Title:    Treasurer


Address for Notices for all Loan Parties:


Smithfield Foods, Inc.
200 Commerce Street
Smithfield, VA 23430
Attention: Robert Manly and Ken Sullivan



--------------------------------------------------------------------------------



Telecopy: (757)-365-3070







--------------------------------------------------------------------------------



ANNEX 1
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this "Agreement"), dated as of ________ ____, 201_, is
executed by ________________________________, a _________________ (the "New
Subsidiary") in favor of COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A.,
"RABOBANK NEDERLAND", NEW YORK BRANCH ("ABL Representative") U.S. BANK, NATIONAL
ASSOCIATION ("Term Debt Representative") SMITHFIELD RECEIVABLES FUNDING LLC (the
"Receivables Buyer") and COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A.,
"RABOBANK NEDERLAND", NEW YORK BRANCH (the "Receivables Representative") with
respect to that certain Amended and Restated Intercreditor Agreement (the
"Intercreditor Agreement"), dated as of June 9, 2011 among the ABL
Representative, the Term Debt Representative, the Receivables Buyer, the
Receivables Representative, Smithfield Foods, Inc., as borrower, and each of the
other Loan Parties party thereto. All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Intercreditor
Agreement.
The New Subsidiary, for the benefit of each Representative, hereby agrees as
follows:
1.    The New Subsidiary hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Agreement, the
New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement. The New Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Intercreditor Agreement.
2.    The address of the New Subsidiary for purposes of Section 11.9 of the
Intercreditor Agreement is as follows:
    
    
    
    


3.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE NEW SUBSIDIARY
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.
[NEW SUBSIDIARY]




By:    
Name:    
Title:        



--------------------------------------------------------------------------------








